Exhibit 10.12

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2

PATENT LICENSE AGREEMENT

This Agreement is effective as of December 22, 2014 (the "EFFECTIVE DATE"),
between Kura Oncology, Inc. ("LICENSEE") having the address in Article 12 below,
and the Regents of the University of Michigan, a constitutional corporation of
the state of Michigan ("MICHIGAN").  LICENSEE and MICHIGAN hereby agree as
follows:

BACKGROUND

MICHIGAN and FOUNDATION (as defined below) are the sole assignees of the rights
with respect to the applications and patents within the JOINTLY OWNED PATENT
RIGHTS (as defined below).

MICHIGAN and FOUNDATION have signed an inter-institutional agreement dated
September 10, 2009 (the “INSTITUTIONAL AGREEMENT”) giving MICHIGAN the right to
negotiate license terms, maintain patent protection, and grant, maintain and
administer licenses for the JOINTLY OWNED PATENT RIGHTS.

The Leukemia and Lymphoma Society (“LLS”) provided funding to MICHIGAN which
contributed to the inventions claimed in the PATENT RIGHTS. MICHIGAN and the LLS
have signed an agreement for collaboration dated July 9, 2010 (the “LLS
Agreement”) giving MICHIGAN the responsibility for negotiating license terms,
maintaining patent protection and granting, maintaining and administering
licenses for the PATENT RIGHTS.

ARTICLE 1 – DEFINITIONS

1.1“AFFILIATE”  means any entity or corporation which, directly or indirectly,
controls, is controlled by or is under common control with LICENSEE, where
“control” means (i) owning or controlling more than fifty percent (50%) of the
voting stock or other ownership interest of the other entity; (ii) the power to
elect or appoint fifty percent (50%) or more of the members of the governing
body of the other entity or in any country where the local law will not permit
foreign equity participation of a majority, ownership or control, directly or
indirectly, of the maximum percentage of such outstanding stock or voting rights
permitted by local law.

1.2“FIELD OF USE” means all fields.

1.3“FIRST COMMERCIAL SALE” means the first SALE through a bona fide arms length
transaction of any LICENSED PRODUCT by LICENSEE or a SUBLICENSEE or first
commercial use of any LICENSED PROCESS by LICENSEE or a SUBLICENSEE, excluding
the SALE of a LICENSED PRODUCT or use of a LICENSED PROCESS for use in trials,
for compassionate use, as a sample or that is of temporary availability.

1.4“FOUNDATION” means […***…].

 

*** Confidential Treatment Requested

--------------------------------------------------------------------------------

 

1.5“JOINTLY OWNED PATENT RIGHTS” means MICHIGAN and FOUNDATION’s legal rights
under the patent laws of the United States or relevant foreign countries for all
of the following in:

(a)  the following United States and foreign patent(s) and/or patent
application(s), and foreign counterparts of the same:

US Provisional Patent Application […***…], filed […***…] ([…***…])

US Patent Application […***…] filed […***…] ([…***…])

[…***…] (nationalized) filed […***…]; and ([…***…])

(b)  United States and foreign counterpart patents or patent applications
claiming and entitled to the priority date of the respective patent
application(s) referenced in subparagraph 1.5(a) above or patents issuing from
such applications;

(c)  United States and foreign divisionals, substitutions, continued prosecution
applications, including requests for continued examination, and continuations
and continuations-in-part (but only those claims in the continuation-in-part
applications that are entitled to the priority date of the parent patent or
application in the PATENT RIGHTS) of any patent applications referenced in
subparagraphs 1.5(a) and (b) above or patents issuing from such applications;

(d)  United States and foreign patents issued from the applications listed in
subparagraphs 1.5(a), (b), (c) and (d) above, including any reviewed, reissued,
renewed or reexamined patents and patent term extensions based upon the same.

1.6“LICENSED PROCESS(ES)” means any process or method the practice or use of
which in the relevant country would, but for the license granted herein under
the PATENT RIGHTS, comprise an infringement of (including contributory or
inducement a Valid Claim contained in the PATENT RIGHTS.

1.7“LICENSED PRODUCT(S)” means any product (a) the manufacture, use, SALE, offer
for SALE or import of which in the relevant country would but for a license
granted under the PATENT RIGHTS, comprise an infringement of (including
contributory or inducement) Valid Claim contained in the PATENT RIGHTS in the
country in which any such product is made, used, imported, offered for SALE or
SOLD or (b) that is manufactured by using a LICENSED PROCESS or is employed to
practice a LICENSED PROCESS .

1.8“MICHIGAN” has the meaning given the first paragraph of this Agreement and,
as used in Articles 9 and 10, shall include its Regents, officers, employees,
students, and agents.

1.9“MICHIGAN PATENT RIGHTS” means MICHIGAN’s legal rights under the patent laws
of the United States or relevant foreign countries for all of the following:

(a)  the following United States and foreign patent(s) and/or patent
application(s),  and foreign counterparts of the same:  

US Provisional Patent Application […***…] filed […***…] ([…***…])

*** Confidential Treatment Requested

2

--------------------------------------------------------------------------------

 

 

US Patent Application […***…] filed […***…] ([…***…])

[…***…] filed […***…]

US Provisional Patent Application […***…] filed […***…] ([…***…])

(b)  United States and foreign counterpart patents or patent applications
claiming and entitled to the priority date of the respective patent
application(s) referenced in subparagraph 1.9(a) above or patents issuing from
such applications;

(c)  United States and foreign divisionals, substitutions, continued prosecution
applications, including requests for continued examination, and continuations
and continuations-in-part (but only those claims in the continuation-in-part
applications that are entitled to the priority date of the parent patent or
application in the PATENT RIGHTS)   referenced in subparagraphs 1.9(a) and (b)
above or patents issuing from such applications;

(d)  United States and foreign patents issued from the applications listed in
subparagraph 1.9(a), (b), (c) and (d) above, including any reviewed, reissued,
renewed or reexamined patents and patent term extensions based upon the same.

1.10“NET SALES” means the amount billed or invoiced, and if any amount is not
billed or invoiced, the amounts received, on SALES by LICENSEE and/or
SUBLICENSEES of LICENSED PRODUCTS and uses of LICENSED PROCESSES by LICENSEE
and/or SUBLICENSEES, less the following deductions (but only to the extent such
deductions are otherwise included in NET SALES and are not obtained in view of
other consideration received by LICENSEE):

(a)  trade, quantity and/or cash discounts actually granted or allowed to or
paid by customers in such invoices for SALE of LICENSED PRODUCTS or use of
LICENSED PROCESSES, but only in amounts customary in the trade;

(b)  SALES taxes, excise taxes, tariffs, duties, use taxes and/or other
governmental charge (including without limitation custom surcharges) excise
taxes, use taxes, tariffs, sales taxes and customs duties, and/or other
governmental charge (including without limitation custom surcharges) separately
stated in such bills or invoices with reference to particular SALES and actually
paid by LICENSEE or SUBLICENSEE;

(c)  actual freight expenses between LICENSEE or SUBLICENSEE and customers and
any packing, handling, insurance, transportation and duty expenses, to the
extent such expenses are not charged to or reimbursed by customers;

(d)  rebates (whether or not government-mandated) actually allowed or taken,
including without limitation chargebacks, retroactive price reductions, and
discounts in the form of wholesaler inventory management fees; or

(e)  amounts actually refunded or credited on rejections or returns.

*** Confidential Treatment Requested

3

--------------------------------------------------------------------------------

 

 

Where LICENSEE or SUBLICENSEE receives any consideration other than cash for
such transactions, the fair market cash value for such consideration, equal to
the established average price charged in cash transactions in such country or as
otherwise agreed upon by the parties hereto, shall be included in NET SALES.    

For purposes of calculating NET SALES, SALES of LICENSED PRODUCTS by LICENSEE to
any SUBLICENSEE intended for resale shall be excluded from the calculation of
NET SALES, but rather the SALE of such LICENSED PRODUCTS by SUBLICENSEES to
third parties shall be included in the calculation of NET SALES.  NET SALES
shall exclude the distribution of LICENSED PRODUCTS, at cost or at no cost for
use, (i) by a clinical or research organization for the research or development
of LICENSED PRODUCTS, or (ii) in a sampling program or compassionate use
program.

For LICENSED PRODUCTS which are sold as COMBINATION PRODUCTS (as defined below),
the NET SALES for such COMBINATION PRODUCTs shall be adjusted by multiplying the
actual NET SALES by the fraction A/(A+B) where A is the actual average of the
invoice price (on a per unit basis) of the LICENSED PRODUCT that is part of the
COMBINATION PRODUCT in the relevant country, if sold separately, and B is the
sum of the actual average of the invoice prices (on a per unit basis) of the
other active product or product component that is part of the COMBINATION
PRODUCT in the relevant country, if such other active product or product
component is sold separately.  If the other product or product component is not
sold separately, then the actual NET SALES shall be adjusted by multiplying the
actual NET SALES by the fraction A/C where A is the actual average of the
invoice price (on a per unit basis) of the LICENSED PRODUCT that is part of the
COMBINATION PRODUCT in the relevant country, if sold separately, and C is the
actual average of the invoice prices (on a per unit basis) of the COMBINATION
PRODUCT in the relevant country.  If neither of the foregoing applies, then
LICENSEE shall determine the NET SALES of the COMBINATION PRODUCT in good faith
based on the respective values of the components of such COMBINATION
PRODUCT.  “COMBINATION PRODUCT” means (x) any pharmaceutical product that
consists of a LICENSED PRODUCT and at least one other clinically active
ingredient that is not a LICENSED PRODUCT; or (y) any combination of a LICENSED
PRODUCT and another pharmaceutical product that contains at least one other
clinically active ingredient that is not a LICENSED PRODUCT where such products
are not formulated together but are sold together and invoiced as one product.

1.11“PATENT RIGHTS” means JOINTLY OWNED PATENT RIGHTS and MICHIGAN PATENT
RIGHTS.

1.12“QUALIFIED FINANCING” means the first sale of preferred stock of LICENSEE,
whether in one transaction or a series of related transactions, which occurs
after the Effective Date and in which LICENSEE receives gross proceeds totaling
at least $[…***…] (exclusive of conversion of indebtedness) to one or more third
party venture capital funds or institutional investors.

1.13“ROYALTY PERIOD(S)” means the six-month periods ending on the last days of
June and December each year.

*** Confidential Treatment Requested

4

--------------------------------------------------------------------------------

 

 

1.14“SALE” means sale, rental, or lease, however characterized, and “SOLD” means
the past tense of SALE.

1.15“SUBLICENSEE(S)” means any person or entity that LICENSEE grants a
sublicense under the license rights granted to LICENSEE under this Agreement.

1.16“TERRITORY” means all of the countries of the world.

1.17“[…***…]” means […***…].

1.18“Valid Claim” means (a) a claim of an issued patent in any country that (i)
[…***…]; (ii) has not […***…]; (iii) has not […***…], or if […***…], has been
[…***…]; and (iv) has not […***…] or […***…] in such country from which […***…]
or (b) a pending claim of a patent application that (i) is […***…], (ii) has not
[…***…] and (iii) has not […***…].

ARTICLE 2 – GRANT OF LICENSE

2.1MICHIGAN hereby grants to LICENSEE an exclusive license under the PATENT
RIGHTS, with the right to grant sublicenses, both subject to the terms and
conditions of this Agreement, in the FIELD OF USE and the TERRITORY to make,
have made, import, use, market, offer for sale and sell LICENSED PRODUCTS and to
practice LICENSED PROCESSES.

2.2Without limiting any other rights it may have, (i) MICHIGAN, […***…] and
FOUNDATION specifically reserve the right for them and their affiliates to
practice and have practiced the JOINTLY OWNED PATENT RIGHTS for non-commercial
research, public service, internal and/or educational purposes, and the right to
grant the same limited rights to other non-profit research institutions and (ii)
MICHIGAN and FOUNDATION, specifically reserve the right for themselves and their
affiliates to practice and have practiced the MICHIGAN OWNED PATENT RIGHTS for
non-commercial research, internal and/or educational purposes, and the right to
grant the same limited rights to other non-profit research institutions.

2.3This Agreement shall extend until expiration of the last to expire of the
PATENT RIGHTS, unless sooner terminated as provided in another specific
provision of this Agreement.

2.4LICENSEE agrees that LICENSED PRODUCTS used, leased or sold in the United
States shall be manufactured substantially in the United States to the extent
required by 35 U.S.C. § 204 and implementing regulations, unless a waiver from
such requirement is obtained in accordance with law and implementing
regulations.

2.5The licenses granted in this Agreement are subject to any rights retained by
the U.S. government, for example in accordance with Chapter 18 of Title 35 of
U.S.C. 200-212 and the regulations thereunder (37 CFR Part 401), when
applicable.  LICENSEE shall provide MICHIGAN with all reasonably requested
information and cooperation for MICHIGAN to comply with applicable provisions of
the same and any requirements of any agreements between MICHIGAN and any agency
of the U.S. government that provided funding for the subject matter covered by
the PATENT RIGHTS.

*** Confidential Treatment Requested

5

--------------------------------------------------------------------------------

 

 

2.6MICHIGAN confirms that FOUNDATION has approved this Agreement in accordance
with the requirements of the INSTITUTIONAL AGREEMENT and that MICHIGAN has the
right under the INSTITUTIONAL AGREEMENT to grant the license and other rights
with respect to the JOINTLY OWNED PATENT RIGHTS to LICENSEE under this Agreement
and to execute this Agreement on behalf of itself and FOUNDATION.

2.7MICHIGAN confirms that LLS has approved this Agreement in accordance with the
requirements of the LLS AGREEMENT and that MICHIGAN has the right under the LLS
AGREEMENT to grant the license and other rights with respect to the PATENT
RIGHTS.

2.8MICHIGAN shall not terminate or amend the INSTITUTIONAL AGREEMENT in any
manner that would adversely affect the rights granted to LICENSEE under this
Agreement.  

2.9MICHIGAN shall not terminate or amend the LLS AGREEMENT in any manner that
would adversely affect the rights granted to LICENSEE under this Agreement.  

ARTICLE 3 - CONSIDERATION

3.1 LICENSEE shall pay the following royalties to MICHIGAN:

(a)  A License Issue Fee equal to […***…] Dollars ($[…***…]), due […***…]
([…***…]) days from the complete execution of this Agreement.

(b)  Running Royalties according to the following schedule:

(1)[…***…]% of annual NET SALES up to and including $[…***…]; and

(2)[…***…]% of annual NET SALES in excess of $[…***…] up to and including
$[…***…]; and

(3)[…***…]% of annual NET SALES in excess of $[…***…].

If LICENSEE makes any SALES of LICENSED PRODUCTS intended for resale to any
party that is an AFFILIATE, such SALES shall be excluded from the calculation of
NET SALES, however, the subsequent SALE of such LICENSED PRODUCTS by such
AFFILIATE to a third party shall be included in the calculation of NET SALES. If
an AFFILIATE is the end user of LICENSED PRODUCTS SOLD by LICENSEE, such SALES
shall be included in the calculation of NET SALES at a price computed on the
basis of the established average price charged to third parties in the
applicable country in which such SALES occur.  

If LICENSEE is obligated or finds it reasonably necessary to pay consideration
to any third party (other than an AFFILIATE) that holds a patent that is in the
reasonable judgment of LICENSEE and its counsel would be infringed by […***…]
LICENSED PRODUCT or use of a LICENSED PROCESS, and if the combined royalty due
to MICHIGAN and such third party(ies) exceeds […***…] percent ([…***…]%), then
the royalty percentage to be paid to MICHIGAN by LICENSEE set forth above shall
be reduced by the percentage calculated by the following formula: (A-[…***…])/B,
in which A is the total royalty consideration to be paid on a LICENSED PRODUCT
or LICENSED PROCESS and B is the total number of royalty-bearing licenses,
including this Agreement, for such consideration on the LICENSED PRODUCT or
LICENSED

*** Confidential Treatment Requested

6

--------------------------------------------------------------------------------

 

 

PROCESS.  For example, if the combined royalty consideration due to MICHIGAN and
one non-AFFILIATE third party is […***…] percent ([…***…]%), the reduction would
be equal to ([…***…])/2, or […***…]% and,  the royalty percentages owed to
MICHIGAN  as set forth above would be reduced to […***…]%, […***…]% and
[…***…]%, respectively. However, in no event shall the royalty amount payable to
MICHIGAN for any ROYALTY PERIOD be reduced below […***…] percent ([…***…]%) of
the  royalty amounts set forth in this Section 3.1(b). LICENSEE shall provide
MICHIGAN with a confidential copy of any such agreement referred to in this
Section.

(c)  Sublicensing Fees on any SUBLICENSING REVENUE (as defined below) according
to the following schedule:

 

% of SUBLICENSING REVENUE

[…***…]

(i)

[…***…]%

(ii)

[…***…]

(iii)

[…***…]%

(iv)

[…***…]

(v)

[…***…]%

 

“SUBLICENSE REVENUE” means (i) revenue not based on NET SALES (including,
without limitation, any license issue fees, maintenance fees, milestone
payments, other royalties) that LICENSEE or its AFFILIATE actually receives from
any non-AFFILIATE SUBLICENSEES in consideration for a sublicense under the
PATENT RIGHTS, and (ii) amounts actually received by the LICENSEE from any
non-AFFILIATE third party in consideration of the grant to such third party of
an option to obtain a sublicense of the LICENSEE’s rights under this Agreement,
provided that, for the sake of clarity, SUBLICENSE REVENUE will not include
amounts received by or payable to LICENSEE or its AFFILIATE that are reasonably
and fairly attributable to any of the following to the extent that each is bona
fide:  (a) debt financing of LICENSEE or its AFFILIATE, (b) amounts received by
the LICENSEE as the purchase price, at fair market value, for equity securities
(including stock of whatever class or series, and including the purchase price
for warrants and the exercise price under such warrants, or as convertible debt,
and the like) of LICENSEE or its AFFILIATE; (c) reimbursements to LICENSEE or
its AFFILIATE of costs for filing, prosecuting and maintaining PATENT RIGHTS;
(d) reimbursement to LICENSEE or its AFFILIATE for the cost of research and/or
development activities performed or services or materials provided by LICENSEE
or its AFFILIATE after the EFFECTIVE DATE on the basis of reimbursement of
out-of-pocket expenses and/or payments for full-time equivalent (“FTE”) efforts
of personnel at commercially reasonable and standard FTE rates for the location
of LICENSEE or its AFFILIATE, and (e) royalty payments or revenue or profit
sharing payments based on NET SALES.

(d)  Patent Expenses pursuant to Article 7 hereof.  LICENSEE shall pay […***…]
percent ([…***…]%) of current unreimbursed costs of $[…***…] as of November 30,
2014 within […***…] ([…***…]) days of the complete execution of this Agreement
and the remaining […***…] percent ([…***…]%) within […***…] ([…***…]) days of
closing of a QUALIFIED FINANCING.  

*** Confidential Treatment Requested

7

--------------------------------------------------------------------------------

 

 

(e)  Minimum Annual Royalties.  Beginning […***…], LICENSEE will pay to MICHIGAN
a Minimum Annual Royalty of $[…***…], increasing to $[…***…] per year beginning
with […***…] in which the FIRST COMMERCIAL SALE of the first LICENSED PRODUCT
occurs. Minimum Annual Royalties are due for each calendar year on each
following […***…].  Minimum Annual Royalties shall be credited against Running
Royalties due on NET SALES made during the calendar year for which the Minimum
Annual Royalties apply.  Minimum Annual Royalties paid in excess of running
royalties shall not be creditable to amounts due for future years

(f)  Milestone payments as follows:

(1) $[…***…];

(2) $[…***…];

(3) $[…***…];

(4) $[…***…];

(5) $[…***…];

(6) $[…***…]; and

(7) $[…***…].

Milestone payments are non-refundable and non-creditable against future
royalties.   In the event a SUBLICENSEE pays LICENSEE a fee for achieving one of
the milestone events listed above or a substantially similar milestone, LICENSEE
shall pay the higher of: (i) the Milestone Payment in this Paragraph 3.1(f) or
(ii) the fee due on such Milestone Payment pursuant to Paragraph 3.1(c), but not
both.

(g)  Royalties shall be payable on a LICENSED PRODUCT-by-LICENSED PRODUCT or
LICENSED PROCESS-by-LICENSED PROCESS and country-by-county basis from the FIRST
COMMERCIAL SALE of a LICENSED PRODUCT in a given country until […***…].

3.2Subject to the provisions of this Paragraph 3.2, the parties shall enter into
a sponsored research agreement pursuant to which LICENSEE will sponsor not less
than $2,715,000, inclusive of any indirect or other expenses, of research at
MICHIGAN over a three-year period upon commercially reasonable terms and
conditions to be mutually agreed upon by the parties in good faith and subject
to a workplan and budget no later than March 1, 2015 (the “SPONSORED
RESEARCH”).  

3.3LICENSEE is not obligated to pay multiple royalties if any LICENSED PRODUCT
or LICENSED PROCESS is covered by more than one claim of PATENT RIGHTS or the
same LICENSED PRODUCT is covered by claims in two or more countries.

*** Confidential Treatment Requested

8

--------------------------------------------------------------------------------

 

 

3.4Royalty payments shall be made to "The Regents of the University of Michigan"
in United States dollars.  Payments drawn directly on a U.S. bank may be made by
either check to the address in Article 12 or by wire transfer.  Any payment
drawn on a foreign bank or foreign branch of a U.S. bank shall be made only by
wire transfer.  Wire transfers shall be made in accordance with the following or
any other instructions as may be specified by MICHIGAN:  ABA/Routing No.
[…***…]; Account No. […***…]; SWIFT Bank Identifier Code […***…]; Account
Name:  […***…]. In computing royalties on NET SALES in an currency other than
United States dollars, LICENSEE shall first determine the royalties due and
payable in such currency and then convert such amount into its equivalent in
United States dollars using the average exchange rate published in the Wall
Street Journal during the ROYALTY PERIOD with respect to which such payment is
due, or at such other exchange rate as the parties may agree to in writing.

3.5Royalty payments shall be made on a semi-annual basis with submission of the
reports required by Article 4.  All amounts due under this Agreement, including
amounts due for the payment of patent expenses, shall, if overdue, be subject to
a charge of interest compounded monthly until payment, at a per annum rate of
[…***…] percent ([…***…]%) […***…] in effect at the JP Morgan Chase Bank, N.A.
or its successor bank on the due date (or at the highest allowed rate if a lower
rate is required by law).  The payment of such interest shall not foreclose
MICHIGAN from exercising any other rights it may have resulting from any late
payment.  LICENSEE shall reimburse MICHIGAN for the costs, including reasonable
attorney fees, for expenses paid in order to collect any amounts overdue more
than […***…] days.

3.6All payments made under this Agreement are and shall be
non-refundable.  MICHIGAN shall have no obligation whatsoever to pay, return,
credit, or refund any amounts paid hereunder, except as may be specifically
provided herein.  By way of example only, notwithstanding the deductions
permitted to NET SALES, MICHIGAN shall have no obligation to pay any amounts to
LICENSEE even if such deductions should result in a negative amount for NET
SALES in any given ROYALTY PERIOD.

3.7LICENSEE shall be responsible for the payment of all taxes, duties, levies,
and other charges imposed by any taxing authority with respect to the royalties
payable to MICHIGAN under this Agreement. Should LICENSEE be required under any
law or regulation of any government entity or authority to withhold or deduct
any portion of the payments on royalties due to MICHIGAN, then the sum payable
to MICHIGAN shall be increased by the amount necessary to yield to MICHIGAN an
amount equal to the sum it would have received had no withholdings or deductions
been made.  MICHIGAN shall cooperate reasonably with LICENSEE in the event
LICENSEE elects to assert, at its own expense, any exemption from any such tax
or deduction. If MICHIGAN is able to obtain credit for any taxes for which an
additional payment is made by LICENSEE under this Section (“Creditable Taxes”)
against any tax liability otherwise payable by LICENSEE, MICHIGAN shall
reimburse to LICENSEE an amount equivalent to the Creditable Taxes.  MICHIGAN
shall provide LICENSEE with evidence as LICENSEE may reasonably request to
review the amount of any Creditable Taxes.

3.8.1Upon the closing of the QUALIFIED FINANCING, LICENSEE shall separately
issue to MICHIGAN and LLS those numbers of shares of the series of preferred
stock of LICENSEE that is issued to the investors in such QUALIFIED FINANCING
(such applicable series of

*** Confidential Treatment Requested

9

--------------------------------------------------------------------------------

 

 

preferred stock, the “PREFERRED STOCK”) equal to $[…***…] with respect to
MICHIGAN and $[…***…] with respect to LLS, divided by the price per share paid
by the investors for the new money invested in such QUALIFIED FINANCING (the
“SHARES”). For example, if the price per share of PREFERRED STOCK issued in the
QUALIFIED FINANCING is $[…***…], then LICENSEE shall (a) issue […***…] SHARES to
MICHIGAN and (b) issue […***…] SHARES to LLS. LICENSEE shall issue the SHARES to
MICHIGAN and LLS pursuant to, and subject to the terms of, forms of stock
issuance agreements attached hereto as Exhibits A-1 and A-2, respectively (each
a “STOCK ISSUANCE AGREEMENT”).

3.8.2Notwithstanding the foregoing, in the event that, prior to the issuance of
SHARES to MICHIGAN and LLS pursuant to Section 3.8.1. LICENSEE shall have
entered into any agreement that will result in a CHANGE OF CONTROL, LICENSEE
shall promptly notify each of MICHIGAN and LLS in writing (the “TRANSACTION
NOTICE”) and LICENSEE shall issue to MICHIGAN or LLS, as applicable, that number
of shares of common stock of LICENSEE equal to $[…***…] with respect to MICHIGAN
or $[…***…] with respect to LLS divided by the per share consideration to be
received by holders of common stock of LICENSEE in the initial closing of the
CHANGE OF CONTROL (or the fair market value of any non-monetary consideration,
as reasonably agreed between MICHIGAN and LICENSEE), effective immediately prior
to the closing of the CHANGE OF CONTROL.  If shares of common stock of LICENSEE
are issued to either MICHIGAN or LLS pursuant to this Section 3.8.2, the
provisions of Section 3.8.1 with respect to MICHIGAN or LLS, respectively, shall
immediately terminate upon such issuance.  Any shares of common stock of
LICENSEE issued to MICHIGAN or LLS pursuant to this Section 3.8.2 shall be
issued pursuant to, and subject to the terms of, the applicable STOCK ISSUANCE
AGREEMENT.  For purposes of this Section 3.8, a “CHANGE OF CONTROL” means
(i) any consolidation or merger of LICENSEE with any other entity or similar
transaction, following which the stockholders of LICENSEE immediately prior
thereto own, directly or indirectly, less than fifty percent (50%) of the voting
power of the securities of the surviving entity in such transaction (or its
parent), other than pursuant to a bona fide financing transaction, or (ii) a
sale of all or substantially all of the assets of LICENSEE to a third party.

3.8.3Within […***…] ([…***…]) days after the final closing of any round of
equity financing of LICENSEE that is consummated for bona fide fundraising
purposes and in which LICENSEE issues shares of PREFERRED STOCK (a “TRIGGERING
FINANCING”), LICENSEE shall give MICHIGAN written notice of the consummation of
such TRIGGERING FINANCING that includes a report setting forth the basic terms
of such TRIGGERING FINANCING, including, without limitation, the amount of new
money raised, the nature of the PREFERRED STOCK issued and a summary of the
post-financing capitalization of LICENSEE.  The obligation of LICENSEE to give
such notice shall terminate upon the first to occur of (a) the initial sale of
LICENSEE’S capital stock to the public in a firmly underwritten offering
registered under the Securities Act of 1933, as amended (an “IPO”), and (b) a
CHANGE OF CONTROL.

3.8.4Prior to the closing of any TRIGGERING FINANCING, LICENSEE shall deliver to
MICHIGAN a written notice with respect thereto, specifying in reasonable detail
the total number of shares of PREFERRED STOCK expected to be sold or issued, the
applicable rights and preferences associated therewith, the purchase price, and
the number of shares of

*** Confidential Treatment Requested

10

--------------------------------------------------------------------------------

 

 

PREFERRED STOCK eligible for purchase by MICHIGAN under this provision.  For
[…***…] days after receipt of the written notice, MICHIGAN or its designee shall
have the right to agree to purchase up to […***…]% of the total number of shares
of PREFERRED STOCK sold or issued in such financing on the same terms and
conditions as are offered to the other purchasers in each such financing.
MICHIGAN shall be entitled to apportion this right among itself and its
INVESTMENT AFFILIATES in such proportions as it deems appropriate.  The term
“INVESTMENT AFFILIATES” for this purpose shall mean (a) any entity controlled by
MICHIGAN, or (b) any affiliate of MICHIGAN or any other entity in which MICHIGAN
has a financial interest or investment, provided that such affiliate or entity
is an “accredited investor” within the meaning of Regulation D under the
Securities Act of 1933, as amended.  In the event MICHIGAN fails to exercise its
right within such […***…] day period, LICENSEE may thereafter sell or enter into
an agreement to sell shares of PREFERRED STOCK at a price and upon terms no more
favorable to the other purchasers than specified in LICENSEE’s notice to
MICHIGAN under this Section, without further obligation to
MICHIGAN.  Notwithstanding anything in this Agreement to the contrary, the
participation rights set forth in this Section 3.8.4 shall expire immediately
prior to the first to occur of an IPO or a CHANGE OF CONTROL, and shall not be
applicable to securities of LICENSEE (a) that are issued to employees, officers
or directors of, or consultants or advisors to, LICENSEE pursuant to equity
compensation plans or arrangements approved by the Board of Directors of
LICENSEE, (b) that are issued upon the conversion, exercise or exchange of other
securities outstanding on the date of this Agreement, or (c) that are issued in
a stock split or stock split in the nature of dividend by LICENSEE that is paid
on a proportionate non-cash basis to all holders of LICENSEE's capital stock.

3.8.5Concurrent with the execution of this Agreement, MICHIGAN will make the
representations and warranties to LICENSEE set forth on Exhibit B-1.

3.8.6The entirety of this Section 3.8 shall survive termination of this
Agreement.

ARTICLE 4 - REPORTS

4.1Until the FIRST COMMERCIAL SALE, by […***…] during the term of this
Agreement, LICENSEE shall provide to MICHIGAN a […***…] report that includes
reports on progress since the prior […***…] report and general future plans
regarding:  research and development, regulatory approvals, manufacturing,
sublicensing, marketing and SALES.  Further, LICENSEE shall specifically report
to MICHIGAN the FIRST COMMERCIAL SALE within […***…] days thereof, and provide a
brief description of the LICENSED PRODUCT or LICENSED PROCESS subject of the
SALE, and terms thereof.  

4.2After the FIRST COMMERCIAL SALE, LICENSEE shall provide […***…] reports to
MICHIGAN.  Specifically, by […***…], LICENSEE shall report to MICHIGAN for the
applicable ROYALTY PERIOD:

(a)  number of LICENSED PRODUCTS SOLD by LICENSEE and each SUBLICENSEE.

(b)  NET SALES of LICENSED PRODUCTS SOLD by LICENSEE and all SUBLICENSEES.

*** Confidential Treatment Requested

11

--------------------------------------------------------------------------------

 

 

(c)  a description and accounting for all LICENSED PROCESSES SOLD by LICENSEE
and all SUBLICENSEES included in NET SALES.

(d)  Sublicense Fees due on SUBLICENSE REVENUE under Paragraph 3.1(c) above,
including supporting figures.

(e)  foreign currency conversion rate and calculations (if applicable) and total
royalties due.

(f)  each milestone under Paragraph 3.1(f) or Article 5 having a deadline during
the ROYALTY PERIOD, and a specific identification of whether or not it was
achieved.

(g)  for each sublicense or amendment thereto completed in the particular
ROYALTY PERIOD:  names, addresses, and U.S.P.T.O. Entity Status (as discussed in
Paragraph 4.5) of such SUBLICENSEE; the date of each agreement and amendment;
the territory of the sublicense; the scope of the sublicense; and the nature,
timing and amounts of all fees, royalties to be paid thereunder.

(h)  progress on research and development, regulatory approvals, manufacturing,
sublicensing, marketing and SALES of LICENSED PRODUCTS and LICENSED PROCESSES.

(i)  the date of first SALE of LICENSED PRODUCTS (or results of LICENSED
PROCESSES) in each country and the circumstances thereof.

LICENSEE shall include the amount of all payments due, and the various
calculations used to arrive at those amounts, including the quantity,
description (nomenclature and type designation as described in Paragraph 4.3
below), country of manufacture and country of SALE or use of LICENSED PRODUCTS
and LICENSED PROCESSES.

If no payment is due, LICENSEE shall so report to MICHIGAN that no payment is
due.  Failure to provide reports as required under this Article 4 shall be a
material breach of this Agreement.  LICENSEE agrees to reasonably cooperate with
MICHIGAN regarding any questions it may have relating to compliance with this
Agreement, for example to discuss the information in reports.

4.3LICENSEE shall promptly establish and consistently employ a system of
specific nomenclature and type designations for LICENSED PRODUCTS and LICENSED
PROCESSES to permit identification and segregation of various types where
necessary, and shall require the same of SUBLICENSEES.

4.4LICENSEE shall keep, and shall require SUBLICENSEES to keep, true and
accurate records containing data reasonably required for the computation and
verification of payments due under this Agreement.  LICENSEE shall and it shall
require all SUBLICENSEES to:  (a) open such records for inspection upon
reasonable notice during business hours, and no more than […***…] per year, by
an independent certified accountant selected by MICHIGAN, for the purpose of
verifying the amount of payments due, and shall provide information to MICHIGAN
to facilitate such inspection; and (b) retain such records for […***…] ([…***…])
years from date of the payment to which they pertain.

*** Confidential Treatment Requested

12

--------------------------------------------------------------------------------

 

 

The terms of this Article shall survive any termination of this Agreement for
[…***…] ([…***…]) years.  MICHIGAN is responsible for all expenses of such
inspection, except that if any inspection reveals an underpayment greater than
[…***…] percent of royalties due MICHIGAN, then LICENSEE shall pay all expenses
of that inspection and the amount of the underpayment and interest to MICHIGAN
within […***…] days of written notice thereof.  LICENSEE shall also reimburse
MICHIGAN for reasonable expenses required to collect the amount underpaid.

4.5So that MICHIGAN may pay the proper U.S. Patent and Trademark Office fees
relating to the PATENT RIGHTS, if LICENSEE, any company related to LICENSEE, or
any SUBLICENSEE (or optionees) does not qualify as a “Small Entity” under U.S.
patent laws, LICENSEE shall notify MICHIGAN immediately.  The parties understand
that the changes to LICENSEE’s, SUBLICENSEE’s, or optionees’ businesses that
might affect entity status include: acquisitions, mergers, hiring of a total of
more than 500 total employees, sublicense agreements, and sublicense options.

ARTICLE 5 - DILIGENCE

5.1During the term of this Agreement, LICENSEE shall (itself or through its
AFFILIATES or SUBLICENSEES) use commercially reasonable efforts to […***…] one
or more LICENSED PRODUCTS and/or LICENSED PROCESSES, as applicable.  LICENSEE
and/or SUBLICENSEE has the responsibility to do all that is legally required and
commercially reasonable to […***…] LICENSED PRODUCTS and/or use LICENSED
PROCESSES for all relevant activities of LICENSEE and SUBLICENSEES.  If the
commercialization of multiple LICENSED PRODUCTS or LICENSED PROCESSES is
commercially reasonable, then the requirement so of this paragraph shall apply
to all such LICENSED PRODUCTS and/or LICENSED PROCESSES.  

5.2As part of the diligence required by Paragraph 5.1 and subject to the
provisions of Paragraph 5.3 and 5.4, LICENSEE (itself or through its AFFILIATES
or SUBLICENSEES) agrees to reach the following commercialization and research
and development milestones for a LICENSED PRODUCT and/or LICENSED PROCESS
(together the “MILESTONES”) by the following dates:

 

(a) […***…].

(b) […***…].

(c) […***…].

(d) […***…];

(e) […***…];

(f) […***…].

For the purposes of this Agreement, […***…] shall mean that date upon which
[…***…]




*** Confidential Treatment Requested

13

--------------------------------------------------------------------------------

 

 

[…***…].

5.3  LICENSEE shall notify MICHIGAN within […***…] days after each MILESTONE
deadline date above, as to whether or not such MILESTONE was met.   MICHIGAN
recognizes that there are uncertainties associated with the development of
therapeutic products and the regulatory process required by the FDA (and foreign
regulatory authorities that are equivalent to the FDA), and that the parties may
wish to amend the MILESTONES under Subparagraphs 5.2(b) through (f).
Accordingly, if LICENSEE believes in good faith that it will be unable to timely
achieve any MILESTONE in Paragraph 5.2 (b), (c), (d), (e) or (f) because the
LICENSEE believes in good faith, after consultation with its clinical advisors,
regulatory advisors and/or with regulatory agencies, that there is the
possibility of the existence of a safety or efficacy reason not to perform one
or more of the steps necessary to allow the achievement of such MILESTONE, then
LICENSEE will promptly consult with MICHIGAN with respect to such determination,
and the parties hereto will in good faith determine whether changes to the
MILESTONES and related deadlines are appropriate, and if MICHIGAN agrees, at its
sole discretion, that such changes are appropriate, the parties will execute and
deliver a written confirmation of such changes to the MILESTONES and related
deadlines within […***…] ([…***…]) days of the original notification by LICENSEE
to MICHIGAN.  In addition, (i) LICENSEE will have the right to elect […***…]
extensions to the MILESTONES under Subparagraphs 5.2 (b) through (f), at […***…]
if such extensions are a result of causes beyond LICENSEE’s direct control or
any inaction of the FDA or foreign equivalent and (ii) LICENSEE will have the
right to extend the deadline of any MILESTONE for a period of […***…] after the
scheduled deadline for such MILESTONE without MICHIGAN’s approval (“MILESTONE
EXTENSION”) upon the […***…] by LICENSEE to MICHIGAN, within […***…] ([…***…])
days after the date of the scheduled deadline for such MILESTONE […***…],
accompanied by written notice from LICENSEE to MICHIGAN specifying the MILESTONE
for which LICENSEE is […***…], and setting forth in such notice the […***…]
extended due date for such MILESTONE. Upon the timely delivery to MICHIGAN from
LICENSEE of the […***…] notice, the due date for the MILESTONE as specified in
such notice from LICENSEE and […***…] by LICENSEE to MICHIGAN as provided
herein, will be extended to a date which is […***…] after the relevant original
due date therefor. LICENSEE shall not be entitled to more than […***…] MILESTONE
EXTENSIONS under Subparagraph 5.3(ii) and no more than […***…] extensions if
[…***…].  For clarity, any election to extend a MILESTONE under this Paragraph
5.3 will extend all remaining milestones in subparagraphs 5.2(b) through (f) by
the applicable time period. The […***…] by LICENSEE to MICHIGAN in this
Agreement.  

5.4If LICENSEE (itself or through its AFFILIATES or SUBLICENSEES) […***…],
MICHIGAN may terminate the Agreement solely as to the PATENT RIGHTS covering the
LICENSED PRODUCT for which […***…], effective on […***…] days’ notice, unless
LICENSEE […***…] within this […***…] day period.

ARTICLE 6 - SUBLICENSING

6.1LICENSEE shall notify MICHIGAN in writing of every sublicense agreement and
each amendment thereto with any SUBLICENSEE (other than an AFFILIATE) within
[…***…] days after their execution, and indicate the name of the SUBLICENSEE,
the territory of the

*** Confidential Treatment Requested

14

--------------------------------------------------------------------------------

 

 

sublicense, the scope of the sublicense, and the nature, timing and amounts of
all fees and royalties to be paid thereunder, and whether or not such
SUBLICENSEE has greater or fewer than 500 employees.  Upon request, LICENSEE
shall provide MICHIGAN with a copy of sublicense agreements with any SUBLICENSEE
(other than an AFFILIATE).  LICENSEE may permit SUBLICENSEES to further
sublicense any of the rights granted to LICENSEE hereunder provided that all of
the terms and conditions required by a SUBLICENSEE under this Agreement are
included in such sublicense agreements.

6.2If LICENSEE receives from SUBLICENSEES any consideration that would be
included in SUBLICENSE REVENUE in a form other than cash payments, LICENSEE
shall include in SUBLICENSE REVENUE the fair market cash value for such
consideration.

6.3 MICHIGAN agrees that in the event that MICHIGAN terminates this Agreement
under Paragraph 5.3, 11.1, 11.2 or 11.3, and subject to the conditions set forth
below, MICHIGAN shall assume the rights and obligations of LICENSEE under
SUBLICENSES granted by LICENSEE under this Agreement after the EFFECTIVE DATE
that are compliant with Article 6 hereof.

The following shall be conditions precedent to any obligation of MICHIGAN to
assume such rights and obligations: (a) SUBLICENSEE shall have provided a
written request to MICHIGAN within […***…] ([…***…]) business days after
MICHIGAN or LICENSEE (whichever is earlier) has provided SUBLICENSEE with
written notice of termination of this Agreement; (b) SUBLICENSEE shall not be,
or have been at any time during the term of this Agreement, an AFFILIATE of
LICENSEE; (c) SUBLICENSEE shall not be in material breach of its sublicense with
LICENSEE at the time of termination of this Agreement; (d) LICENSEE shall have
provided MICHIGAN with a copy of such SUBLICENSE agreement between LICENSEE and
SUBLICENSEE within […***…] days after execution of such SUBLICENSE; and (e)
SUBLICENSEE shall pay MICHIGAN any financial obligations owed by LICENSEE to
MICHIGAN under subparagraphs 3.1(d) and 7.3 (for those countries in which the
SUBLICENSEE has a sublicense both owed to MICHIGAN upon said termination of this
Agreement (subject to equal proration among such SUBLICENSEES, if any, of the
PATENT RIGHTS) and during the term of such assumed SUBLICENSE. MICHIGAN shall
have only have an obligation to assume such rights and obligations of LICENSEE
if, within […***…] ([…***…]) days after said written request of SUBLICENSEE,
MICHIGAN and SUBLICENSEE reduce their agreement in writing as an agreement
between MICHIGAN and SUBLICENSEE, and such agreement includes the following
terms and any others agreed to by MICHIGAN and SUBLICENSEE:

(a) MICHIGAN, aside only from the provision of a license under the PATENT
RIGHTS, shall not be responsible for the performance or payment of any
obligations of LICENSEE arising from any such SUBLICENSE, (b) payment of
financial obligation owed by LICENSEE to MICHIGAN under subparagraph 3.1(d)
during the term of such assumed SUBLICENSE, (c) reimbursement of ongoing patent
expenses under subparagraph 7.3 by SUBLICENSEE during the term of such assumed
sublicense for those countries in which the SUBLICENSEE has a sublicense and (d)
the scope of the field of use of such direct license shall not be broader than
the rights sublicensed by LICENSEE to SUBLICENSEE.

*** Confidential Treatment Requested

15

--------------------------------------------------------------------------------

 

 

6.4Any sublicense for which MICHIGAN does not assume the rights and obligations
of LICENSEE as set forth in Paragraph 6.3 shall terminate upon termination of
this Agreement.

6.5LICENSEE shall require that all sublicenses of rights granted under this
Agreement:  (a) be consistent with the terms and conditions of this Agreement;
(b) contain the disclaimer of warranty and limitation on MICHIGAN, […***…],
FOUNDATION and LLS's liability, as provided by Article 9 below; and (c) contain
provisions under which the SUBLICENSEE accepts duties at least equivalent to
those accepted by the LICENSEE in the following Paragraphs:  4.4 (duty to keep
records), 10.1 (duty to defend, hold harmless, and indemnify MICHIGAN, […***…],
FOUNDATION and LLS), 10.3 (duty to maintain insurance), 13.4 (duty to properly
mark LICENSED PRODUCTS with patent notices), and 13.6 (duty to restrict the use
of MICHIGAN, […***…], FOUNDATION and LLS's name).

ARTICLE 7 - PATENT APPLICATIONS AND MAINTENANCE

7.1MICHIGAN shall have the right to control all aspects of filing, prosecuting,
and maintaining all of the patents and patent applications that form the basis
for the PATENT RIGHTS, including reexaminations, reviews, disputes (including
litigation) regarding inventorship and derivation, and interferences.  LICENSEE
shall fully cooperate with MICHIGAN in activities relating to the PATENT RIGHTS,
including said activities.

7.2MICHIGAN shall notify LICENSEE of all information received by MICHIGAN
relating to the filing, prosecution and maintenance of the PATENT RIGHTS, and
shall make reasonable efforts to allow LICENSEE to review, comment, and advise
upon such information.  LICENSEE shall hold such information confidential and to
use the information provided by MICHIGAN only for the purpose of advancing
MICHIGAN’s PATENT RIGHTS. Without limiting the foregoing, MICHIGAN agrees to use
reasonable efforts to include claims covering the products contemplated to be
sold by LICENSEE or its SUBLICENSEES under this Agreement in any patent
applications within the PATENT RIGHTS and to file and prosecute patent
applications within the PATENT RIGHTS in foreign countries as designated and
paid for by LICENSEE. LICENSEE shall cooperate in any activities under this
Section 7.2.

7.3LICENSEE shall reimburse MICHIGAN for […***…].  Such reimbursement shall be
made within […***…] days of receipt of MICHIGAN’s invoice and shall be subject
to the interest and other requirements specified in Article 4 above.  LICENSEE
agrees that unless it fully complies with all Paragraphs in this Agreement
relating to entity status, LICENSEE shall be obligated to reimburse MICHIGAN for
“Large Entity” patent fees. LICENSEE may, at its sole discretion, elect to not
reimburse MICHIGAN for […***…] with respect to a particular patent application
or patent within the PATENT RIGHTS upon written notice of such election to
MICHIGAN no less than […***…] days prior to any deadline for taking action in
any applicable patent office.  In such event, MICHIGAN may continue prosecution
and/or maintenance of such application(s) or patent(s at its sole discretion and
expense, provided, however, that such patent applications and issued patents
shall be excluded from the definition of PATENT RIGHTS thereafter and LICENSEE
will have no right or licenses thereunder.  

7.4MICHIGAN reserves the right to apply for patent term extension or to demand
that LICENSEE apply for patent term extension for any and all patents included
in the PATENT

*** Confidential Treatment Requested

16

--------------------------------------------------------------------------------

 

 

RIGHTS.  If MICHIGAN elects to exercise this right, LICENSEE agrees to cooperate
fully with MICHIGAN in the preparation, filing, and prosecution of any and all
patent term extensions and to provide MICHIGAN with complete copies of any and
all documents or other materials that MICHIGAN deems necessary or helpful to
undertake such responsibilities.

 

ARTICLE 8 – ENFORCEMENT

8.1Each party shall promptly advise the other in writing of any known acts of
potential infringement of the PATENT RIGHTS by another party.  LICENSEE has the
first option to police the PATENT RIGHTS against infringement by other parties
within the TERRITORY and the FIELD OF USE, including those prior to the
EFFECTIVE DATE.  LICENSEE shall not file any suit without (a) a thorough,
diligent investigation of the merits of such suit by its counsel, including with
respect to PATENT RIGHTS and (b) notifying MICHIGAN […***…] days before any such
filing.  This right to police includes defending any action for declaratory
judgment of non-infringement or invalidity; and prosecuting, defending or
settling all infringement and declaratory judgment actions at its expense and
through counsel of its selection, except that LICENSEE shall make any such
settlement only with the advice and consent of MICHIGAN.  LICENSEE may grant to
third parties the right to enforce the PATENT RIGHTS, but only with the express
written permission of MICHIGAN.

 

8.2If LICENSEE has a reasonable basis for policing the patents, (a) MICHIGAN
shall provide reasonable assistance to LICENSEE with respect to such actions,
and (b) MICHIGAN agrees to join in any such action or proceeding by LICENSEE to
the extent that MICHIGAN is a necessary party under the law. but only if
LICENSEE promptly reimburses MICHIGAN for out-of-pocket expenses incurred in
connection with any such assistance rendered at LICENSEE'S request or reasonably
required by MICHIGAN and if LICENSEE notifies MICHIGAN in writing […***…] days
before filing any suit.  LICENSEE shall reimburse MICHIGAN for any otherwise
unreimbursed expenses incurred in complying with discovery in any lawsuit
involving the PATENT RIGHTS.  MICHIGAN retains the right to participate, with
counsel of its own choosing and at its own expense, in any action under this
Article.  LICENSEE shall defend, indemnify and hold harmless MICHIGAN with
respect to any counterclaims asserted by an alleged infringer reasonably related
to the enforcement of the PATENT RIGHTS under this Article, including but not
limited to antitrust counterclaims and claims for recovery of attorney fees.
Pursuant to the INSTITUTIONAL AGREEMENT, FOUNDATION will, at LICENSEE’s request,
make a reasonable effort to cooperate in all respects and, to the extent
possible, have its employees testify when requested and make available relevant
records, papers, information, samples, and the like.  MICHIGAN will use
reasonable efforts to have the FOUNDATION joined in any action brought by
LICENSEE if FOUNDATION is a necessary party.

8.3MICHIGAN and its inventors have a vital interest in proceedings relating to
the validity and enforceability of its PATENT RIGHTS.  If a claim or
counterclaim, in either litigation or an administrative proceeding, is made by
any third party that any of the PATENT RIGHTS is invalid or unenforceable, then
the parties shall jointly control the defense of such claim.  Each party shall
consult with the other with respect to the defense of such claim, and shall
reasonably consider the other party’s input.  In furtherance of such joint
control, at the onset of such claim, the parties shall meet and confer in good
faith to set a plan for handling the defense with respect to such claim.  The
parties expect that in general (a) LICENSEE will have the right to lead daily

*** Confidential Treatment Requested

17

--------------------------------------------------------------------------------

 

 

activities, including but not limited to discovery, relating to the defense and
(b) the parties would make joint court and/or administrative filings, but in the
event that the parties cannot agree on how to proceed with respect to such claim
of invalidity or unenforceability, MICHIGAN shall have the right to control the
defense of such claim.

 

Except as provided below, LICENSEE shall be responsible for the reasonable costs
and fees associated with the activities under this Article.  The parties shall
consider reasonable controls on costs and fees as part of the aforementioned
meet and confer with respect to the handling of the defense, which shall include
reasonable consideration of use of a single law firm representing both parties
in the defense of such claim.  Notwithstanding, if a third party asserts
jurisdiction for any such action solely as the result of acts of MICHIGAN, then
MICHIGAN shall be responsible for such reasonable costs and fees, and MICHIGAN
shall then control such defense.

 

8.4If LICENSEE recovers damages in patent litigation or settlement thereof, the
award shall be applied first to satisfy […***…].  The remaining balance shall be
divided as follows: MICHIGAN will receive […***…]% of the remaining balance and
LICENSEE will retain […***…]%.  This provision shall control the division of
revenues where a license, covenant not to sue, or assignment of rights is
granted as part of a settlement of such lawsuit.  

 

ARTICLE 9 - NO WARRANTIES; LIMITATION ON MICHIGAN, […***…],

FOUNDATION AND LLS'S LIABILITY

 

9.1MICHIGAN warrants to LICENSEE as of the EFFECTIVE DATE to the actual
knowledge of its Office of Technology Transfer that (a) it has the authority to
execute this Agreement and grant the licensed granted hereunder and (b) that the
inventors named in the PATENT RIGHTS filed as of the EFFECTIVE DATE have
assigned their entire right, title, and interest in such PATENT RIGHTS to
MICHIGAN or the FOUNDATION, as applicable. Neither MICHIGAN, […***…], FOUNDATION
nor LLS make any representations or warranties that PATENT RIGHTS are or will be
held valid or enforceable, or that the manufacture, importation, use, offer for
SALE, SALE or other distribution of any LICENSED PRODUCTS or LICENSED PROCESSES
will not infringe upon any patent or other rights.

 

9.2EXCEPT AS EXPRESSLY SET FORTH HEREIN, MICHIGAN, […***…], FOUNDATION AND LLS
MAKE NO REPRESENTATIONS, EXTEND NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE, AND ASSUME NO RESPONSIBILITIES WHATEVER
WITH RESPECT TO DESIGN, DEVELOPMENT, MANUFACTURE, USE, SALE OR OTHER DISPOSITION
BY LICENSEE OR SUBLICENSEES OF LICENSED PRODUCTS OR LICENSED PROCESSES.

 

9.3LICENSEE AND SUBLICENSEES ASSUME THE ENTIRE RISK AS TO PERFORMANCE OF
LICENSED PRODUCTS AND LICENSED PROCESSES.  In no event shall MICHIGAN, […***…],
FOUNDATION, OR LLS be responsible or liable for any direct, indirect, special,
incidental, or consequential damages or lost profits or other economic loss or
damage with respect to the manufacture, use or sale of LICENSED PRODUCTS, or
LICENSED PROCESSES to LICENSEE, SUBLICENSEE or any other individual or entity ,

*** Confidential Treatment Requested

18

--------------------------------------------------------------------------------

 

 

regardless of legal or equitable theory.  The above limitations on liability
apply even though MICHIGAN, […***…], FOUNDATION, may have been advised of the
possibility of such damage.

 

9.4LICENSEE shall not make any statements, representations or warranties
whatsoever to any person or entity, or accept any liabilities or
responsibilities whatsoever from any person or entity, that are inconsistent
with any disclaimer or limitation included in this Article 9.

 

ARTICLE 10 - INDEMNITY; INSURANCE

 

10.1LICENSEE shall defend, indemnify and hold harmless and shall require
SUBLICENSEES to defend, indemnify and hold harmless MICHIGAN, […***…],
FOUNDATION and LLS for and against any and all claims, demands, damages, losses,
and expenses of any nature (including attorneys' fees and other litigation
expenses), resulting from, but not limited to, death, personal injury, illness,
property damage, economic loss or products liability, including errors and
omissions, arising from or in connection with, any of the following:  (1) Any
manufacture, use, SALE or other disposition by LICENSEE, SUBLICENSEES or
transferees of LICENSED PRODUCTS or LICENSED PROCESSES; (2) The use by any
person of LICENSED PRODUCTS made, used, sold or otherwise distributed by
LICENSEE or SUBLICENSEES; and (3) The use or practice by LICENSEE or
SUBLICENSEES of any invention or computer software related to the PATENT RIGHTS.
LICENSEE shall not be obligated to defend, indemnify or hold MICHIGAN, […***…],
FOUNDATION or LLS harmless under this Paragraph after any unappealed or
unappealable order of a court of competent jurisdiction holds that the claims,
demands, damages, losses or expenses were determined to be legally caused solely
by the gross negligence or willful misconduct by MICHIGAN, […***…], FOUNDATION
or LLS, respectively.  

 

10.2MICHIGAN is entitled to participate at its option and expense through
counsel of its own selection, and may join in any legal actions related to any
such claims, demands, damages, losses and expenses under Paragraph 10.1
above.  LICENSEE shall not settle any such legal action with an admission of
liability of MICHIGAN without MICHIGAN’s written approval.

 

10.3Prior to any distribution or commercial use of any LICENSED PRODUCT or use
of any LICENSED PROCESS by LICENSEE, LICENSEE shall purchase and maintain in
effect commercial general liability insurance, product liability insurance, and
errors and omissions insurance which shall protect LICENSEE, […***…], FOUNDATION
and MICHIGAN with respect to the events covered by Paragraph 10.1, and LICENSEE
shall require the same of any SUBLICENSEE.  Each such insurance policy must
provide reasonable coverage for all claims with respect to any LICENSED PROCESS
used and any LICENSED PRODUCTS manufactured, used, sold, licensed or otherwise
distributed by LICENSEE -- or, in the case of a SUBLICENSEE's policy, by said
SUBLICENSEE -- and must specify MICHIGAN, […***…] and FOUNDATION as an
additional insured.  LICENSEE shall furnish certificate(s) of such insurance to
MICHIGAN, upon request.

 

10.4In no event shall either party hereunder be liable to the other for any
special, indirect, or consequential damages of any kind whatsoever resulting
from any breach or default of this Agreement.

*** Confidential Treatment Requested

19

--------------------------------------------------------------------------------

 

 

 

ARTICLE 11 - TERM AND TERMINATION

 

11.1If LICENSEE ceases to operate its business, or if it files a petition in
bankruptcy, has an involuntary petition in bankruptcy filed against LICENSEE
that is not dismissed within sixty days after the filing thereof, make a general
assignment for the benefit of creditors or liquidates or dissolves, this
Agreement shall immediately terminate upon MICHIGAN’s attempt to deliver a
termination notice to the address for notices provided herein.  If LICENSEE
makes or attempts to make an assignment for the benefit of creditors, or if
proceedings in voluntary or involuntary bankruptcy or insolvency are instituted
on behalf of or against LICENSEE, or if a receiver or trustee is appointed for
the property of LICENSEE, this Agreement shall automatically
terminate.  LICENSEE shall notify MICHIGAN of any such event mentioned in this
Paragraph as soon as reasonably practicable, and in any event within […***…]
days after any such event.

 

11.2If LICENSEE fails to make any payment due to MICHIGAN, upon thirty (30)
days' written notice by MICHIGAN, this Agreement shall automatically terminate
unless LICENSEE makes such payment by the end of such period or MICHIGAN
specifically extends such date in writing.  Such termination shall not foreclose
MICHIGAN from collection of any amounts remaining unpaid or seeking other legal
relief.

 

11.3Upon any material breach or default of this Agreement by LICENSEE (other
than as specifically provided herein, the terms of which shall take precedence
over the handling of any other material breach or default under this Paragraph),
MICHIGAN has the right to terminate this Agreement effective on sixty (60) days'
written notice to LICENSEE.  Such termination shall become automatically
effective upon expiration of the sixty (60) day period unless LICENSEE cures the
material breach or default before the period expires.

 

11.4LICENSEE has the right to terminate this Agreement at any time on ninety
days’ written notice to MICHIGAN if LICENSEE prior to the termination date:

 

(a)  pays all amounts due MICHIGAN through the effective date of the
termination;

 

(b)  submits a final report of the type described in Paragraph 4.2;

 

(c)  returns any patent documentation (including that exchanged under Article 7)
and any other confidential or trade-secret materials provided to LICENSEE by
MICHIGAN in connection with this Agreement, or, with prior approval by MICHIGAN,
destroys such materials, and certifies in writing that such materials have all
been returned or destroyed; and

 

(d)  suspends its manufacture, use and SALE of the LICENSED PROCESS(ES) and
LICENSED PRODUCT(S), subject to Paragraph 11.8.

 

Upon notice by LICENSEE of intent to terminate under this Paragraph 11.4,
MICHIGAN may elect to immediately terminate this Agreement upon written notice.

 

*** Confidential Treatment Requested

20

--------------------------------------------------------------------------------

 

 

11.5Upon any termination of this Agreement, and except as provided herein to the
contrary, all rights and obligations of the parties hereunder shall cease,
except any previously accrued rights and obligations and further as
follows:  (a) obligations to pay royalties and other sums, or to transfer equity
or other consideration, accruing hereunder up to the day of such termination,
whether or not this Agreement provides for a number of days before which actual
payment is due and such date is after the day of termination; (b) MICHIGAN's
rights to inspect books and records as described in Article 4, and LICENSEE's
obligations to keep such records for the required time; (c) any cause of action
or claim of LICENSEE or MICHIGAN accrued or to accrue because of any breach or
default by the other party hereunder; (d) the provisions of Articles 1, 9, 10,
and 13; and (e) all other terms, provisions, representations, rights and
obligations contained in this Agreement that by their sense and context are
intended to survive until performance thereof by either or both parties.

 

Termination by either party hereunder shall not alter or affect any other rights
or relief that either party may be entitled to under law.

 

11.6Upon termination of this Agreement, if LICENSEE has filed patent
applications or obtained patents to any modification or improvement to LICENSED
PRODUCTS or LICENSED PROCESSES within the scope of the PATENT RIGHTS, LICENSEE
agrees upon request to enter into good faith negotiations with MICHIGAN or
MICHIGAN’s future licensee(s) for the purpose of granting licensing rights to
said modifications or improvements in a timely fashion and under commercially
reasonable terms.

 

11.7If LICENSEE or a SUBLICENSEE, or any affiliate thereof, asserts the
invalidity or unenforceability of any claim included in the PATENT RIGHTS,
including by way of litigation or administrative proceedings, either directly or
through any other party, then MICHIGAN shall have the right to immediately
terminate this Agreement upon written notice to LICENSEE.  However, MICHIGAN
shall not terminate this Agreement if, after a SUBLICENSEE makes such assertions
of invalidity or unenforceability, LICENSEE, within thirty (30) days of such
action, terminates the sublicense with respect to such PATENT RIGHTS and
provides MICHIGAN written notice of such termination.  

 

11.8Upon MICHIGAN’s termination (but not expiration) of this Agreement, other
than under Section 11.2, within a period of […***…] ([…***…]) days after the
date of termination, LICENSEE is entitled to dispose of all previously made or
partially made LICENSED PRODUCTS, provided that the SALE or use of such LICENSED
PRODUCTS are subject to the terms of this Agreement, including, but not limited
to, rendering such reports and making such payments as required under this
Agreement.

 

*** Confidential Treatment Requested

21

--------------------------------------------------------------------------------

 

 

ARTICLE 12 - NOTICES

 

12.1Any notice, request, or report required or permitted to be given or made
under this Agreement by either party is effective when mailed if sent by
recognized overnight carrier, certified or registered mail, or electronic mail
followed by confirmation by U.S. mail, to the address set forth below or such
other address as such party specifies by written notice given in conformity
herewith.  Any notice, request, or report not so given is not effective until
actually received by the other party.

 

To MICHIGAN:

To LICENSEE:

 

 

Office of Technology Transfer

Kura Oncology, Inc.

University of Michigan

11119 North Torrey Pines Road

1600 Huron Parkway, 2nd Floor

Suite 125

Ann Arbor, MI 48109-2590

La Jolla, CA  92037

 

 

Attn:  […***…]

Attn:  Chief Executive Officer

 

Copy:  General Counsel

 

ARTICLE 13 ‑ MISCELLANEOUS PROVISIONS

 

13.1 This Agreement shall be governed by and construed under the laws of the
state of Michigan without regard for principles of choice of law, except that
questions affecting the construction and effect of any patent shall be
determined by the law of the country in which the patent was granted.  Any
claims, demands, or actions asserted against MICHIGAN, its Regents, fellows,
officers, employees or agents shall only be brought in the Michigan Court of
Claims.  LICENSEE, its successors, and assigns consent to the jurisdiction of a
court with applicable subject matter jurisdiction sitting in the state of
Michigan with respect to any claims arising under this agreement or the
relationship between the parties.

 

13.2MICHIGAN and LICENSEE agree that this Agreement sets forth their entire
understanding concerning the subject matter of this Agreement.  The parties may
amend this Agreement from time to time, such as to add new rights, but no
modification will be effective unless both MICHIGAN and LICENSEE agree to it in
writing.  

 

13.3If a court of competent jurisdiction finds any term of this Agreement
invalid, illegal or unenforceable, that term will be curtailed, limited or
deleted, but only to the extent necessary to remove the invalidity, illegality
or unenforceability, and without in any way affecting or impairing the remaining
terms.

 

13.4LICENSEE agrees to mark the LICENSED PRODUCTS sold in the United States with
all applicable United States patent numbers as necessary to meet the
requirements of 35 U.S.C. 287 so that the full benefits of patent enforcement
may be realized.  All LICENSED PRODUCTS shipped to or sold in other countries
shall be marked to comply with the patent laws and practices of the countries of
manufacture, use and SALE.

 

*** Confidential Treatment Requested

22

--------------------------------------------------------------------------------

 

 

13.5No waiver by either party of any breach of this Agreement, no matter how
long continuing or how often repeated, is a waiver of any subsequent breach
thereof, nor is any delay or omission on the part of either party to exercise or
insist on any right, power, or privilege hereunder a waiver of such right, power
or privilege.  In no event shall any waiver be deemed valid unless it is in
writing and signed by an authorized representative of each party.

 

13.6LICENSEE shall, and shall require its affiliates to, refrain from using and
to require SUBLICENSEES to refrain from using the name of MICHIGAN, […***…],
FOUNDATION, LLS or their employees in publicity or advertising without the prior
written approval of MICHIGAN, […***…], FOUNDATION or LLS, as the case may
be.  Reports in scientific literature and presentations of joint research and
development work are not publicity.  Notwithstanding this provision, without
prior written approval of MICHIGAN, […***…], FOUNDATION or LLS, LICENSEE and
SUBLICENSEES may state publicly that LICENSED PRODUCTS and PROCESSES were
developed by LICENSEE based upon an invention(s) developed at the University of
Michigan or […***…] and/or that the PATENT RIGHTS were licensed from the
University of Michigan and […***…].

 

13.7LICENSEE agrees to comply with all applicable laws and regulations,
including but not limited to all United States laws and regulations controlling
the export of commodities and technical data, with respect to the PATENT RIGHTS,
LICENSED PRODUCTS and LICENSED PROCESSES.  LICENSEE shall be solely responsible
for any violation of such laws and regulations involving LICENSEE or its
SUBLICENSEES with respect to PATENT RIGHTS, LICENSED PRODUCTS and LICENSED
PROCESSES, and to defend, indemnify and hold harmless MICHIGAN if any legal
action of any nature results from any such violation.

 

13.8The relationship between the parties is that of independent contractor and
contractee.  Neither party is an agent of the other in connection with the
exercise of any rights hereunder, and neither has any right or authority to
assume or create any obligation or responsibility on behalf of the other.

 

13.9LICENSEE may not assign this Agreement without the prior written consent of
MICHIGAN and shall not pledge any of the license rights granted in this
Agreement as security for any creditor.  Any attempted pledge of any of the
rights under this Agreement or assignment of this Agreement without the prior
consent of MICHIGAN will be void from the beginning. If MICHIGAN consents to any
assignment of this Agreement, such assignment by LICENSEE will not be effective
until the intended assignee agrees in writing to accept all of the terms and
conditions of this Agreement, and such writing is provided to MICHIGAN.
Notwithstanding, LICENSEE may, without MICHIGAN’s consent, assign its rights
under this Agreement to a purchaser of all or substantially all of LICENSEE’s
business relating to the subject matter of this Agreement, whether by sale,
merger, operation of law or otherwise, so long as such assignee provides a
statement in writing to MICHIGAN that LICENSEE (if LICENSEE survives in such
transaction) or the successor to LICENSEE (if LICENSEE does not survive in such
transaction) shall be bound by all the terms and conditions of this Agreement.

 

13.10If the registration, recordation, or reporting to a national or
supranational agency of this Agreement, its terms, or assignment thereof is or
becomes required or advisable (e.g., as a prerequisite to enforceability of the
Agreement in such nation), LICENSEE shall, at its expense,

*** Confidential Treatment Requested

23

--------------------------------------------------------------------------------

 

 

promptly undertake such action.  LICENSEE shall provide prompt notice thereof to
MICHIGAN along with copies of relevant documentation.  

 

13.11Except for LICENSEE’s obligation to make any payments to MICHIGAN
hereunder, the parties shall not be responsible for failure to perform due to
the occurrence of any events beyond their reasonable control which render their
performance impossible or onerous, including, but not limited to:  accidents
(environmental, toxic spill, etc.); acts of God; biological or nuclear
incidents; casualties; earthquakes; fires; floods; governmental acts; orders or
restrictions; inability to obtain suitable and sufficient labor, transportation,
fuel and materials; local, national or state emergency; power failure and power
outages; acts of terrorism; strike; and war.

 

13.12This Agreement may be executed in one or more counterparts, each of which
together shall constitute one and the same Agreement.  For purposes of executing
this Agreement, a facsimile (including a PDF image delivered via email) copy of
this Agreement, including the signature pages, will be deemed an original.

 

ARTICLE 14 - CONFLICT OF INTEREST MANAGEMENT

 

14.1This Agreement and the licenses granted hereunder are subject to approval by
a two-thirds majority vote of the Board of Regents of the University of
Michigan.

 

14.2Unless MICHIGAN provides appropriate formal approvals, continuing
development of LICENSED PRODUCTS and LICENSED PROCESSES shall take place without
the use of MICHIGAN funds, facilities, or other resources of or funds
administered by MICHIGAN.

 

14.3LICENSEE shall cooperate with MICHIGAN in developing and implementing
appropriate plans for management of potential conflicts of interest and
conflicts of commitment of MICHIGAN employees.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement in duplicate
originals by their duly authorized officers or representatives.

 

FOR KURA ONCOLOGY, INC.

 

FOR THE REGENTS OF THE

 

 

UNIVERSITY OF MICHIGAN

 

 

 

By

/s/ Troy Wilson

 

By

/s/ Kenneth J. Nisbet

 

(authorized representative)

 

 

Kenneth J. Nisbet

 

 

 

Assoc. Vice President for Research

Printed Name

Troy Wilson

 

 

U-M Tech Transfer

 

 

 

Title

Pres. & CEO

 

 

 

 

 

Date

Dec. 22, 2014

 

Date

22 December 2014

 

*** Confidential Treatment Requested

24

--------------------------------------------------------------------------------

 

MICHIGAN Representations and Warranties

Concurrent with the execution of the Patent License Agreement (MICHIGAN File
No(s): 4471, 5643, and 6393), dated December 22, 2014 (the "LICENSE"), MICHIGAN
represents and warrants to LICENSEE that:

1.1Purchase Entirely for Own Account.  MICHIGAN has no present intention of
selling, granting any participation in, or otherwise distributing the SHARES to
be issued to MICHIGAN pursuant to Sections 3.8.1 or 3.8.2 of the LICENSE (the
“MICHIGAN EQUITY”).

1.2Disclosure of Information.  MICHIGAN has had an opportunity to discuss
LICENSEE’s business, management and financial affairs with LICENSEE’s
management.

1.3Restricted Securities.  MICHIGAN understands that the MICHIGAN EQUITY, when
issued, will not be registered under the Securities Act of 1933, as amended, and
will be “restricted securities” under applicable U.S. federal and state
securities laws and that, pursuant to these laws, MICHIGAN must hold such shares
indefinitely unless they are registered with the Securities and Exchange
Commission and qualified by state authorities, or an exemption from such
registration and qualification requirements is available.

1.4Accredited Investor.  MICHIGAN is an accredited investor as defined in Rule
501(a) of Regulation D promulgated under the Securities Act.

REGENTS OF THE UNIVERSITY OF MICHIGAN

 

By:

/s/ Kenneth J. Nisbet

 

Name:

Kenneth J. Nisbet

 

Title:

Assoc. V.P. for Research U-M Tech Transfer

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A-1  

 

STOCK ISSUANCE AGREEMENT

 

THIS STOCK ISSUANCE AGREEMENT (the “Agreement”) is made as of [DATE] between
Kura Oncology, Inc., a Delaware corporation, having offices at 11119 North
Torrey Pines Road, Suite 125, La Jolla, CA 92037 (the “LICENSEE”), and the
Regents of the University of Michigan, a constitutional corporation of the state
of Michigan (“MICHIGAN”).

 

RECITALS

 

Pursuant to that certain Patent License Agreement (MICHIGAN File No(s):
________________), dated [DATE OF LICENSE] (the "License"), between LICENSEE and
MICHIGAN, MICHIGAN licensed certain rights to LICENSEE.

 

Pursuant to Section 3.8 of the License and in consideration thereof, the
LICENSEE agreed to issue to MICHIGAN a specified number and type of shares of
capital stock of LICENSEE at the times and on the terms described in such
Section.

 

The obligation of LICENSEE to issue such shares of capital stock of LICENSEE to
MICHIGAN has matured.

 

NOW, THEREFORE, In consideration of the License and this Agreement, LICENSEE and
MICHIGAN agree as follows:

 

1.Issuance of Shares.  In partial consideration of the License LICENSEE shall,
upon execution of this Agreement, issue MICHIGAN a duly endorsed certificate for
_________ shares of [TYPE OF STOCK REQUIRED BY SECTION 3.8 OF THE LICENSE] of
LICENSEE (the “Michigan Equity”).  The Michigan Equity is subject to the
designations, powers, preferences and rights, and qualifications, limitations
and restrictions set forth in LICENSEE’s charter.  MICHIGAN will not
unreasonably withhold its consent to enter into any other
commercially-reasonable agreements relating to the Michigan Equity entered into
by all other holders of the same type and class of shares as the Michigan
Equity.  

2.LICENSEE Representations and Warranties.  LICENSEE represents and warrants to
MICHIGAN that:

(a)LICENSEE is validly existing in good standing in its state of incorporation
or organization and has the power and authority to enter into this Agreement and
to issue the Michigan Equity as contemplated hereby;

(b)this Agreement is a valid and binding obligation of LICENSEE, enforceable in
accordance with its terms, except as limited by laws relating to creditors’
rights and general principals of equity;

(c)issuance of the Michigan Equity satisfies all of the requirements of Section
3.8 of the License, including with respect to the number of shares of capital
stock of

 

26

--------------------------------------------------------------------------------

 

 

LICENSEE that LICENSEE is obligated to issue to MICHIGAN pursuant to Section 3.8
of the License;

(d)upon issuance pursuant to this Agreement, the Michigan Equity will be free of
any lien, charge or other encumbrance, and will be validly issued, fully-paid
and non-assessable;

(e)issuance of the Michigan Equity does not and will not violate (i) the charter
or bylaws of LICENSEE (ii) any rights of preemption, first offer, first refusal,
co-sale, registration, dividends or similar rights (collectively, “Equity
Rights”), (iii) any agreement by which LICENSEE, its owners, property or assets
are bound, or (iv) any Federal or applicable state securities law, rule or
regulation; and

(f)LICENSEE has achieved (i) the Qualified Financing (as defined in the License)
to the extent the Michigan Equity is being issued pursuant to Section 3.8.1 of
the License or (ii) the Change of Control (as defined in the License) to the
extent the Michigan Equity is being issued pursuant to Section 3.8.2 of the
License.

3.Michigan's Representations and Warranties.  MICHIGAN represents and warrants
to LICENSEE that the following representations and warranties set forth are true
and correct as of the date hereof.

(a)Purchase Entirely for Own Account.  The Michigan Equity to be acquired by
MICHIGAN under Section 3.8.1 or Section 3.8.2 of the License will be acquired
for investment for MICHIGAN’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and MICHIGAN has
no present intention of selling, granting any participation in, or otherwise
distributing the same;

(b)Disclosure of Information.  MICHIGAN has had an opportunity to discuss
LICENSEE’s business, management, financial affairs and the terms and conditions
of the offering of the applicable shares of LICENSEE with LICENSEE’s management;

(c)Restricted Securities.  MICHIGAN understands that the applicable shares of
LICENSEE have not been, and will not be, registered under the Securities Act of
1933, as amended, by reason of a specific exemption from the registration
provisions of the Securities Act which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of MICHIGAN’s
representations as expressed herein.  MICHIGAN understands that the applicable
shares of LICENSEE are “restricted securities” under applicable U.S. federal and
state securities laws and that, pursuant to these laws, MICHIGAN must hold such
shares indefinitely unless they are registered with the Securities and Exchange
Commission and qualified by state authorities, or an exemption from such
registration and qualification requirements is available.  MICHIGAN acknowledges
that LICENSEE has no obligation to register or qualify the applicable shares of
LICENSEE, or any shares into which such shares may be converted, for resale
except as set forth in the financing documents related to the Qualified
Financing.  MICHIGAN further acknowledges that if an exemption from registration
or qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, the holding period
for the applicable shares of LICENSEE, and on requirements relating to LICENSEE
which are outside of the

 

27

--------------------------------------------------------------------------------

 

 

MICHIGAN’s control, and which LICENSEE is under no obligation and may not be
able to satisfy;

(d)No Public Market.  MICHIGAN understands that no public market now exists for
the applicable shares of LICENSEE, and that LICENSEE has made no assurances that
a public market will ever exist for such shares;

(e)Accredited Investor.  MICHIGAN is an accredited investor as defined in Rule
501(a) of Regulation D promulgated under the Securities Act; and

(f)Legends.  MICHIGAN understands that the stock certificates for the applicable
shares of LICENSEE and any securities issued in respect of or exchange for such
shares, may bear one or all of the following legends:

(i) “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION
THEREOF.  NO SUCH TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL THAT SUCH REGISTRATION IS NOT
REQUIRED UNDER THE SECURITIES ACT OF 1933, AS AMENDED”;

(ii) Any legend set forth in, or required by, the financing documents related to
the Qualified Financing; and

(iii) Any legend required by the securities laws of any state to the extent such
laws are applicable to such shares represented by the certificate so legended.

4.Market Stand-Off.  MICHIGAN hereby agrees that MICHIGAN shall not sell,
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale
of, the Michigan Equity during the 180-day period following the effective date
of LICENSEE’s IPO (as defined in the License) (or such longer period, not to
exceed 34 days after the expiration of the 180-day period, as the underwriters
or the Company shall request in order to facilitate compliance with NASD Rule
2711 or NYSE Member Rule 472 or any successor or similar rule or regulation);
provided, that all officers and directors of LICENSEE and holders of at least 1%
of LICENSEE’s voting securities are bound by and have entered into similar
agreements.  The obligations described in this Section 4 shall not apply to a
registration relating solely to employee benefit plans on Form S-1 or Form S-8
or similar forms that may be promulgated in the future, or a registration
relating solely to a transaction on Form S-4 or similar forms that may be
promulgated in the future.

 

28

--------------------------------------------------------------------------------

 

 

5.General.

(a)Assignment.  This Agreement is not assignable by LICENSEE or MICHIGAN.

(b)Binding Effect.  All of the covenants and provisions of this Agreement shall
bind and inure to the benefit of successors and permitted assigns and
transferees of LICENSEE and MICHIGAN.

(c)Notices.  Any notice, request, claim or other communication hereunder must be
in writing and will be deemed to have been duly given if delivered by hand or if
sent by certified mail, postage and certification prepaid, to LICENSEE and
MICHIGAN at the addresses for each set forth in the introductory paragraph of
this Agreement.  Either party may change such address by giving notice to the
other in the manner required by this subsection.

(d)Entire Agreement; Amendments.  This Agreement and the License constitute the
entire agreement between LICENSEE and MICHIGAN with respect to the subject
matter of this Agreement.  LICENSEE and MICHIGAN may only amend this Agreement
by a written instrument executed by LICENSEE and MICHIGAN.

(e)Governing Law.  This Agreement will be construed and governed by the laws of
the State of Delaware, without giving effect to principals of conflicts of laws.

(f)Counterparts.  This Agreement may be executed in any number of counterparts
and by facsimile, each of which will be an original, but all of which together
shall constitute one and the same instrument.

[Remainder of this page intentionally left blank]




 

29

--------------------------------------------------------------------------------

 

 

LICENSEE and MICHIGAN have executed this Stock Issuance Agreement as of the date
first written above.

 

KURA ONCOLOGY, INC.

  

REGENTS OF THE UNIVERSITY OF MICHIGAN

 

  

 

By

 

  

By

 

 

  

 

Name:

 

  

Name:

 

 

  

 

Title:

 

  

Title:

 

 

 




 

30

--------------------------------------------------------------------------------

 

 

EXHIBIT A-2  

 

STOCK ISSUANCE AGREEMENT

 

THIS STOCK ISSUANCE AGREEMENT (the “Agreement”) is made as of [DATE] between
Kura Oncology, Inc., a Delaware corporation, having offices at 11119 North
Torrey Pines Road, Suite 125, La Jolla, CA 92037 (the “LICENSEE”), and The
Leukemia & Lymphoma Society, Inc., a [______] (“LLS”).

 

RECITALS

 

Pursuant to that certain Agreement for Collaboration, dated July 9, 2010, as
amended by that certain First Amendment to Agreement for Collaboration dated
December [__], 2014, between the Regents of the University of Michigan
(“MICHIGAN”) and LLS (the “Amended Collaboration Agreement”), MICHIGAN and LLS
agreed, among other things, to provide for the issuance or transfer of third
party equity to LLS under certain circumstances specified therein.

 

Pursuant to that certain Patent License Agreement, dated [DATE OF LICENSE] (the
"License"), between LICENSEE and MICHIGAN, MICHIGAN licensed certain rights to
LICENSEE.

 

Pursuant to Section 7.1 of the Amended Collaboration Agreement and Section 3.8
of the License, respectively, and in consideration thereof, MICHIGAN agreed to
require in the License that the LICENSEE issue or transfer to LLS, and the
LICENSEE has agreed to issue to LLS, a specified number and type of shares of
capital stock of LICENSEE at the times and on the terms described in Section 3.8
of the License.

 

The obligation of LICENSEE to issue such shares of capital stock of LICENSEE to
LLS has matured.

 

NOW, THEREFORE, In consideration of the License and this Agreement, LICENSEE and
LLS agree as follows:

 

1.Issuance of Shares.  In partial consideration of the License and in
satisfaction of the requirements of Section 3.8 thereof, and in partial
consideration of Section 7.1 of the Amended Collaboration Agreement, LICENSEE
shall, upon execution of this Agreement, issue LLS a duly endorsed certificate
for _________ shares of [TYPE OF STOCK REQUIRED BY SECTION 3.8 OF THE LICENSE]
of LICENSEE (the “LLS Equity”).  The LLS Equity is subject to the designations,
powers, preferences and rights, and qualifications, limitations and restrictions
set forth in LICENSEE’s charter or other applicable agreements and instruments
relating thereto, and LLS agrees to execute any such applicable agreements and
instruments as may be reasonably requested by LICENSEE.  

 

31

--------------------------------------------------------------------------------

 

 

2.LICENSEE Representations and Warranties.  LICENSEE represents and warrants to
LLS that:

(a)LICENSEE is validly existing in good standing in its state of incorporation
or organization and has the power and authority to enter into this Agreement and
to issue the LLS Equity as contemplated hereby;

(b)this Agreement is a valid and binding obligation of LICENSEE, enforceable in
accordance with its terms, except as limited by laws relating to creditors’
rights and general principals of equity;

(c)issuance of the LLS Equity satisfies all of the requirements of Section 3.8
of the License, including with respect to the number of shares of capital stock
of LICENSEE that LICENSEE is obligated to issue to LLS pursuant to Section 3.8
of the License;

(d)upon issuance pursuant to this Agreement, the LLS Equity will be free of any
lien, charge or other encumbrance, and will be validly issued, fully-paid and
non-assessable;

(e)issuance of the LLS Equity does not and will not violate (i) the charter or
bylaws of LICENSEE (ii) any rights of preemption, first offer, first refusal,
co-sale, registration, dividends or similar rights (collectively, “Equity
Rights”), (iii) any agreement by which LICENSEE, its owners, property or assets
are bound, or (iv) any Federal or applicable state securities law, rule or
regulation; and

(f)LICENSEE has achieved (i) the Qualified Financing (as defined in the License)
to the extent the LLS Equity is being issued pursuant to Section 3.8.1 of the
License or (ii) the Change of Control (as defined in the License) to the extent
the LLS Equity is being issued pursuant to Section 3.8.2 of the License.

3.LLS’ Representations and Warranties.   LLS represents and warrants to LICENSEE
that the following representations and warranties set forth are true and correct
as of the date hereof.

(a)Purchase Entirely for Own Account.  The LLS Equity to be acquired by LLS
under Section 3.8.1 or Section 3.8.2 of the License will be acquired for
investment for LLS’ own account, not as a nominee or agent, and not with a view
to the resale or distribution of any part thereof, and LLS has no present
intention of selling, granting any participation in, or otherwise distributing
the same;

(b)Disclosure of Information.  LLS has had an opportunity to discuss LICENSEE’s
business, management, financial affairs and the terms and conditions of the
offering of the applicable shares of LICENSEE with LICENSEE’s management;

(c)Restricted Securities.  LLS understands that the applicable shares of
LICENSEE have not been, and will not be, registered under the Securities Act of
1933, as amended, by reason of a specific exemption from the registration
provisions of the Securities Act which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of LLS’
representations as expressed herein.  LLS understands that the applicable shares
of LICENSEE are “restricted securities” under applicable U.S. federal and state
securities

 

32

--------------------------------------------------------------------------------

 

 

laws and that, pursuant to these laws, LLS must hold such shares indefinitely
unless they are registered with the Securities and Exchange Commission and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available.  LLS acknowledges that LICENSEE has no
obligation to register or qualify the applicable shares of LICENSEE, or any
shares into which such shares may be converted, for resale except as set forth
in the financing documents related to the Qualified Financing.  LLS further
acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the applicable
shares of LICENSEE, and on requirements relating to LICENSEE which are outside
of the LLS’ control, and which LICENSEE is under no obligation and may not be
able to satisfy;

(d)No Public Market.  LLS understands that no public market now exists for the
applicable shares of LICENSEE, and that LICENSEE has made no assurances that a
public market will ever exist for such shares;

(e)Accredited Investor.  LLS is an accredited investor as defined in Rule 501(a)
of Regulation D promulgated under the Securities Act; and

(f)Legends.  LLS understands that the stock certificates for the applicable
shares of LICENSEE and any securities issued in respect of or exchange for such
shares, may bear one or all of the following legends:

(i) “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION
THEREOF.  NO SUCH TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL THAT SUCH REGISTRATION IS NOT
REQUIRED UNDER THE SECURITIES ACT OF 1933, AS AMENDED”;

(ii) Any legend set forth in, or required by, the financing documents related to
the Qualified Financing; and

(iii) Any legend required by the securities laws of any state to the extent such
laws are applicable to such shares represented by the certificate so legended.

4.General.

(a)Assignment.  This Agreement is not assignable by LICENSEE or LLS.

(b)Binding Effect.  All of the covenants and provisions of this Agreement shall
bind and inure to the benefit of successors and permitted assigns and
transferees of LICENSEE and LLS.

(c)Notices.  Any notice, request, claim or other communication hereunder must be
in writing and will be deemed to have been duly given if delivered by hand or if
sent by

 

33

--------------------------------------------------------------------------------

 

 

certified mail, postage and certification prepaid, to LICENSEE and LLS at the
addresses for each set forth in the introductory paragraph of this
Agreement.  Either party may change such address by giving notice to the other
in the manner required by this subsection.

(d)Entire Agreement; Amendments.  This Agreement and the License constitute the
entire agreement between LICENSEE and LLS with respect to the subject matter of
this Agreement.  LICENSEE and LLS may only amend this Agreement by a written
instrument executed by LICENSEE and LLS.

(e)Governing Law.  This Agreement will be construed and governed by the laws of
the State of Delaware, without giving effect to principals of conflicts of laws.

(f)Counterparts.  This Agreement may be executed in any number of counterparts
and by facsimile, each of which will be an original, but all of which together
shall constitute one and the same instrument.

[Remainder of this page intentionally left blank]




 

34

--------------------------------------------------------------------------------

 

 

LICENSEE and LLS have executed this Stock Issuance Agreement as of the date
first written above.

 

KURA ONCOLOGY, INC.

  

THE LEUKEMIA & LYMPHOMA SOCIETY, INC.

 

  

 

By

 

  

By

 

 

  

 

Name:

 

  

Name:

 

 

  

 

Title:

 

  

Title:

 

 

 

 

 

35

--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO PATENT LICENSE AGREEMENT

This FIRST AMENDMENT TO PATENT LICENSE AGREEMENT (“Amendment”) is entered into
as of March 3, 2015 (the “Amendment Effective Date”) by and between Kura
Oncology, Inc. (“Licensee”) having the address set forth in Article 12 of the
Agreement (as defined below), and the Regents of the University of Michigan, a
constitutional corporation of the state of Michigan (“Michigan”).

RECITALS

A.Licensee and Michigan are parties to that certain Patent License Agreement,
dated December 22, 2014 (the “Agreement”).

B.The Parties have decided to amend the Agreement as set forth herein.

Now, Therefore, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Licensee and Michigan
hereby agree as follows:

1.Defined Terms.  All capitalized terms not otherwise defined in this Amendment
shall have the same meanings that are ascribed to them in the Agreement.

2.Section 1.12.  Section 1.12 of the Agreement shall be amended and restated in
its entirety to read as follows:

“1.12“QUALIFIED FINANCING” means the first sale of capital stock of LICENSEE,
whether in one transaction or a series of related transactions, which occurs
after the Effective Date and in which LICENSEE receives gross proceeds totaling
at least $[...***...] (exclusive of conversion of indebtedness) to one or more
third party venture capital funds or institutional investors.”

3.Article 2.  Article 2 of the Agreement shall be amended to insert the
following new Section 2.10 as follows:

“2.10   Upon payment by LICENSEE to MICHIGAN of $[...***...] as reimbursement
for patent expenses incurred by Michigan prior to the Amendment Effective Date,
MICHIGAN hereby grants to LICENSEE, at LICENSEE’s sole election, an exclusive
option to obtain an exclusive license (with the right to grant sublicenses)
solely under MICHIGAN’s legal rights in [...***...] filed [...***...] and
[...***...] filed [...***...] (the “Additional Patent Applications”).  Such
option shall expire March 1, 2016 (“OPTION PERIOD”).  LICENSEE shall reimburse
MICHIGAN for [...***...].  If LICENSEE fails to reimburse these costs within
[...***...] ([...***...]) days of receipt of an invoice from MICHIGAN, the
option shall automatically terminate.  LICENSEE may not exercise its option at
any time any litigation or administrative proceeding is pending in which
LICENSEE has asserted the invalidity or unenforceability of any claim in the
Additional Patent Applications, either directly or through any other
party. After LICENSEE exercises its option by providing an acceptable business
plan to MICHIGAN describing LICENSEE’s intention and ability to develop and make
commercially available LICENSED PRODUCTS or LICENSED PROCESSES within the FIELD
OF USE for public use as soon as practicable, consistent with sound and
reasonable business practices and

***Confidential Treatment Requested

1

--------------------------------------------------------------------------------

 

 

judgment, such acceptance to be approved by MICHIGAN, with such approval not be
unreasonably withheld or delayed, and for a reasonable period of up to
[...***...] ([...***...]) months after exercise, the parties agree to negotiate
in good faith an amendment to the Agreement or a separate license agreement
granting LICENSEE exclusive rights to MICHIGAN’s legal rights in Additional
Patent Applications to make, have made, import, use, market, offer for sale, and
sell LICENSED PRODUCTS and LICENSED PROCESSES in the FIELD OF USE under terms
customary in the trade.  MICHIGAN further agrees that if and when MICHIGAN
executes an inter-institutional agreement with [...***...], the other owner of
the Additional Patent Applications, which grants MICHIGAN the right to grant
exclusive licenses under such other owner’s rights in the Additional Patent
Applications, the rights of such other owner in the Additional Patent
Applications will be included in the option granted in this Section 2.10 to the
extent permitted under such inter-institutional agreement and only after
[...***...] provides review and approval for such license agreement.

 

In the event that the parties enter into a license agreement with respect to the
Additional Patent Applications (the “2nd LICENSE”), LICENSEE will not obligated
to pay multiple milestones or royalties to MICHIGAN or be subject to multiple
diligence obligations to MICHIGAN if any LICENSED PRODUCT or LICENSED PROCESS is
covered by a claim of PATENT RIGHTS under this Agreement and a claim under the
Additional Patent Applications in the 2nd LICENSE. In the event that: (a) the
parties enter into the 2nd LICENSE) and (b) a LICENSED PRODUCT or LICENSED
PROCESS is covered by claims of PATENT RIGHTS under the Agreement and  claims
under the Additional Patent Rights, if MICHIGAN and LICENSEE are the only
parties to the 2nd LICENSE, the terms and conditions of the Agreement shall
control. In all cases, MICHIGAN shall be responsible for all payments due to
[...***...] under the 2nd LICENSE and any [...***...].”

4. Section 3.8.1.  Section 3.8.1 of the Agreement shall be amended and restated
in its entirety to read as follows:

“3.8.1Upon the closing of the QUALIFIED FINANCING, LICENSEE shall separately
issue to MICHIGAN and LLS those numbers of shares of the same class of capital
stock of LICENSEE that is issued to the investors in such QUALIFIED FINANCING
(such applicable class of capital stock, the “CAPITAL STOCK”) equal to
$[...***...] with respect to MICHIGAN and $[...***...] with respect to LLS,
divided by the price per share paid by the investors for the new money invested
in such QUALIFIED FINANCING (the “SHARES”). For example, if the price per share
of CAPITAL STOCK issued in the QUALIFIED FINANCING is $[...***...], then
LICENSEE shall (a) issue [...***...] SHARES to MICHIGAN and (b) issue
[...***...] SHARES to LLS.  LICENSEE shall issue the SHARES to MICHIGAN and LLS
pursuant to, and subject to the terms of, forms of stock issuance agreements
attached hereto as Exhibits A-1 and A-2, respectively (each a “STOCK ISSUANCE
AGREEMENT”).”

5.Section 3.8.2.  The last sentence of Section 3.8.2 of the Agreement shall be
amended and restated in its entirety to read as follows:

“For purposes of this Section 3.8, a “CHANGE OF CONTROL” means (i) any
consolidation or merger of LICENSEE (or a parent of LICENSEE) with any other

***Confidential Treatment Requested

2

--------------------------------------------------------------------------------

 

 

unaffiliated entity or similar transaction, following which the stockholders of
LICENSEE (or parent, as applicable) immediately prior thereto own, directly or
indirectly, less than fifty percent (50%) of the voting power of the securities
of the surviving entity in such transaction (or its parent), other than pursuant
to a bona fide financing transaction, or (ii) a sale of all or substantially all
of the assets of LICENSEE (or a parent of LICENSEE) to a third party.”

6.Section 3.8.3.  Section 3.8.3 of the Agreement shall be amended and restated
in its entirety to read as follows:

“3.8.3Within [...***...] ([...***...]) days after the final closing of any round
of equity financing of LICENSEE (or a parent of LICENSEE) in excess of
$[...***...] that is consummated on or after April 1, 2015 for bona fide
fundraising purposes (a “TRIGGERING FINANCING”), LICENSEE shall give MICHIGAN
written notice of the consummation of such TRIGGERING FINANCING that includes a
report setting forth the basic terms of such TRIGGERING FINANCING, including,
without limitation, the amount of new money raised, the nature of the capital
stock issued and a summary of the post-financing capitalization of LICENSEE (or
a parent of LICENSEE, as applicable).  The obligation of LICENSEE to give such
notice shall terminate upon the first to occur of (a) the initial sale of the
capital stock of LICENSEE (or a parent of LICENSEE) to the public in a firmly
underwritten offering registered under the Securities Act of 1933, as amended
(an “IPO”), and (b) a CHANGE OF CONTROL.”

7.Section 3.8.4.  Section 3.8.4 of the Agreement shall be amended and restated
in its entirety to read as follows:

“3.8.4Prior to the closing of any TRIGGERING FINANCING, LICENSEE shall deliver
to MICHIGAN a written notice with respect thereto, specifying in reasonable
detail the total number of shares of capital stock expected to be sold or
issued, the applicable rights and preferences associated therewith, the purchase
price, and the number of shares of stock eligible for purchase by MICHIGAN under
this provision.  For [...***...] days after receipt of the written notice,
MICHIGAN or its designee shall have the right to agree to purchase up to
[...***...]% of the total number of shares of capital stock sold or issued in
such financing on the same terms and conditions as are offered to the other
purchasers in each such financing.  MICHIGAN shall be entitled to apportion this
right among itself and its INVESTMENT AFFILIATES in such proportions as it deems
appropriate.  The term “INVESTMENT AFFILIATES” for this purpose shall mean (a)
any entity controlled by MICHIGAN, or (b) any affiliate of MICHIGAN or any other
entity in which MICHIGAN has a financial interest or investment, provided that
such affiliate or entity is an “accredited investor” within the meaning of
Regulation D under the Securities Act of 1933, as amended.  In the event
MICHIGAN fails to exercise its right within such [...***...] day period,
LICENSEE (or a parent of LICENSEE, as applicable) may thereafter sell or enter
into an agreement to sell shares of stock at a price and upon terms no more
favorable to the other purchasers than specified in LICENSEE’s notice to
MICHIGAN under this Section, without further obligation to
MICHIGAN.  Notwithstanding anything in this Agreement to the contrary, the
participation rights set forth in this Section 3.8.4 shall expire immediately
prior to the first to occur of an IPO or a CHANGE OF CONTROL, and shall not be
applicable to securities of LICENSEE (or a parent of LICENSEE) (a) that are
issued to employees, officers or directors of, or consultants or advisors to,
LICENSEE (or a parent of LICENSEE) pursuant to equity compensation plans or
arrangements

***Confidential Treatment Requested

3

--------------------------------------------------------------------------------

 

 

approved by the Board of Directors of LICENSEE (or a parent of LICENSEE), (b)
that are issued upon the conversion, exercise or exchange of other securities
outstanding on the date of this Agreement, or (c) that are issued in a stock
split or stock split in the nature of dividend by LICENSEE (or a parent of
LICENSEE) that is paid on a proportionate non-cash basis to all holders of
capital stock of LICENSEE (or a parent of LICENSEE).

8.Continuing Effect.  All references to the “Agreement” in the Agreement shall
hereinafter refer to the Agreement as amended by this Amendment.  Except as
specifically amended by this Amendment, the Agreement shall remain in full force
and effect in accordance with its terms.  Sections or other headings contained
in this Amendment are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Amendment; and no provision of this
Amendment shall be interpreted for or against any party because that party or
its legal representative drafted the provision.

9.Counterparts.  This Amendment may be executed in counterparts with the same
force and effect as if each of the signatories had executed the same instrument.

[Signature Page Follows]

 

***Confidential Treatment Requested

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Amendment
Effective Date.

 

Kura Oncology, Inc.

 

Regents of the University of Michigan

 

 

 

By:

/s/ Troy Wilson

 

By:

/s/ Kenneth J. Nisbet

 

 

 

Name:

Troy Wilson

 

Name:

Kenneth J. Nisbet

 

 

 

Title:

President & CEO

 

Title:

Assoc. V.P. for Research U-M Tech Transfer

 

 

5

--------------------------------------------------------------------------------

 

VIA CERTIFIED MAIL

 

July 22, 2015

 

The Regents of the University of Michigan

Office of Research and Sponsored Projects

3003 S. State St. Room 1070

Ann Arbor, MI 48109-1274

 

Attn:  Anthony L. Neilsen, J.D.

 

RE:

Research Agreement between Kura Oncology, Inc. (“Kura”) and The Regents of the
University of Michigan (the “University”) dated February 15, 2015 (the “Research
Agreement”)

 

Dear Anthony:

 

Pursuant to Section 8/2 of the Research Agreement, we hereby give notice of the
exercise by Kura of its option to obtain an exclusive royalty-bearing license to
the University’s interest in the patent applications numbered […***…].  
Effective upon this notice, the Patent License Agreement between the University
and Kura is deemed amended to add the above referenced patent applications to
the definition of PATENT RIGHTS under such agreement.

Please let me know if you have any questions.

 

Sincerely,

 

 

/s/ Annette North

Annette North

SVP, General Counsel

 

cc:Robin Rasor

 

 

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

[g2017031417124253438299.jpg]

VIA CERTIFIED MAIL

 

September 29, 2016

 

The Regents of the University of Michigan

Office of Research and Sponsored Projects

3003 S. State St. Room 1070

Ann Arbor, MI 48109-1274

 

Attn:  Anthony L. Neilsen, J.D.

 

RE:

Research Agreement between Kura Oncology, Inc. (“Kura”) and The Regents of the
University of Michigan (the “University”) dated February 15, 2015 (the “Research
Agreement”)

 

Dear Anthony:

 

Pursuant to Section 8.2 of the Research Agreement, we hereby give notice of the
exercise by Kura of its option to obtain an exclusive royalty-bearing license to
the University’s interest in the patent applications numbered
[…***…].  Effective upon this notice, the Patent License Agreement between the
University and Kura is deemed amended to add the above-referenced patent
applications to the definition of PATENT RIGHTS under such agreement.  

The parties acknowledge and agree that as amended, PATENT RIGHTS means:

 

(i)

the JOINTLY OWNED PATENT RIGHTS and MICHIGAN PATENT RIGHTS; and

 

(ii)

(a) patent applications numbered […***…],  (b) United States and foreign
counterpart patents or patent applications claiming and entitled to the priority
date of the respective patent application(s) referenced in subparagraph (a)
above, or patents issuing from such applications; (c)  United States and foreign
divisionals, substitutions, continued prosecution applications, including
requests for continued examination, and continuations and continuations-in-part
(but only those claims in the continuation-in-part applications that are
entitled to the priority date of the parent patent or application in the PATENT
RIGHTS) patent applications referenced in subparagraphs (a) and (b) above or
patents issuing from such applications; and (d) United States and foreign
patents issued from the applications listed in subparagraphs (a), (b), and (c)
above, including any reviewed, reissued, renewed or reexamined patents and
patent term extensions based upon the same.

 

11119 North Torrey Pines Road, Suite 125

La Jolla, CA 92037

***Confidential Treatment Requested

--------------------------------------------------------------------------------

 

University of Michigan

September 29, 2016

Page 2

 

To acknowledge your agreement to the above, please have this letter signed where
indicated below and return a copy of to me at your earliest convenience.

 

Sincerely,

 

/s/ Annette North

Annette North

SVP, General Counsel

 

Acknowledged and Agreed this 30th day of Sept. 2016

The Regents of the University of Michigan

 

By:

/s/ Kenneth J. Nisbet

Name:

Kenneth J. Nisbet

Title:

Assoc. V.P. for Research U-M Tech Transfer

 

 

11119 North Torrey Pines Road, Suite 125

La Jolla, CA 92037

--------------------------------------------------------------------------------

 

[g2017031417124273338300.jpg]

 

VIA CERTIFIED MAIL

 

February 1, 2017

 

The Regents of the University of Michigan

Office of Research and Sponsored Projects

3003 S. State St. Room 1070

Ann Arbor, MI 48109-1274

 

Attn:  Anthony L. Neilsen, J.D.

 

RE:

Research Agreement between Kura Oncology, Inc. (“Kura”) and The Regents of the
University of Michigan (the “University”) dated February 15, 2015 (the “Research
Agreement”)

 

Dear Anthony:

 

Pursuant to Section 8.2 of the Research Agreement, we hereby give notice of the
exercise by Kura of its option to obtain an exclusive royalty-bearing license to
the University’s interest in the patent applications numbered
[…***…].  Effective upon this notice, the Patent License Agreement between the
University and Kura is deemed amended to add the above-referenced patent
applications to subsection (ii)(a) of the definition of PATENT RIGHTS under such
agreement.  

Please let me know if you have any questions.

 

Sincerely,

 

 

/s/ Annette North

Annette North

SVP, General Counsel

 

11119 North Torrey Pines Road, Suite 125

La Jolla, CA 92037

***Confidential Treatment Requested